 BEVERLY HEALTH & REHABILITATION SERVICES 347Beverly Health and Rehabilitation Services, Inc. and its wholly owned subsidiary, Beverly Enter-prisesŒPennsylvania, Inc. d/b/a Grandview Health Care Center and Service Employees In-ternational Union, Local 585, AFLŒCIO, CLC  Beverly Health and Rehabilitation Services, Inc. and its wholly owned subsidiary, Beverly Enter-prisesŒPennsylvania, Inc. and its Pennsylvania Facilities and Service Employees International Union, AFLŒCIO, CLC for its Locals 585, 668 and District 1199P  Beverly Health and Rehabilitation Services, Inc. d/b/a Grandview Health Care and Service Employees International Union, Local 585, AFLŒCIO  Beverly Health and Rehabilitation Services, Inc. and its wholly owned subsidiary, Beverly Enter-prisesŒPennsylvania, Inc. d/b/a Grandview Health Care and Service Employees Interna-tional Union, Local 585, AFLŒCIO  Beverly Health and Rehabilitation Services, Inc. and its wholly owned subsidiary, Beverly Enter-prisesŒPennsylvania, Inc. d/b/a Caledonia Manor and Pennsylvania Social Services Union Local 688 a/w Service Employees International Union, AFLŒCIO  Beverly EnterprisesŒPennsylvania, Inc. and its Penn-sylvania Facilities and Service Employees Inter-national Union, AFLŒCIO, CLC, for its Locals 585, 668 and District 1199P  Beverly Health and Rehabilitation Services and its Pennsylvania Facilities and Service Employees International Union, AFLŒCIO, CLC, for its Locals 585, 668 and District 1199P.  Cases 6ŒCAŒ27342, 6ŒCAŒ27453, 6ŒCAŒ27581, 6ŒCAŒ27731, 6ŒCAŒ28151, 6ŒCAŒ28394 (portion thereof), 6ŒCAŒ28623, 6ŒCAŒ28624, and 6ŒCAŒ28760 (formerly 5ŒCAŒ26764) September 27, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND LIEBMAN On October 24, 1997, Administrative Law Judge Wil-liam G. Kocol issued the attached decision. The General Counsel filed exceptions and a supporting brief; and Re-spondents Beverly Health and Rehabilitation Services, Inc. (BHR) and Beverly EnterprisesŒPennsylvania, Inc. (BEP) filed exceptions, a supporting brief, and an an-swering brief to the General Counsel™s exceptions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions2 as modi-fied, and to adopt the recommended Order as modified.3 1. The General Counsel excepts to the judge™s dismissal of the 8(a)(3) allegations concerning the suspensions and discharge of employee Denise Foltz. Assuming arguendo that the General Counsel established a prima facie case that Respondent BEP had an unlawful motive for the dis-ciplinary action, we find, as did the judge, that the Re-spondent met its Wright Line4 burden of establishing that it would have disciplined Foltz in any event ﬁbecause [it] reasonably believed that she continued to engage in union                                                            1 The General Counsel and the Respondents have excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. In adopting the judge™s finding that Respondent BEP™s suspension of employee Oneita Say violated Sec. 8(a)(1) of the Act, we find it unnec-essary to rely on the fact that Administrator Tamara Montel and Direc-tor of Nursing Angela Huffman did not speak directly to the employees who provided statements concerning the events that led to Say™s sus-pension and were not aware of the circumstances under which the statements were given. We note that Caterpillar, Inc., 321 NLRB 1178 (1996), cited by the judge in his decision, subsequently was vacated pursuant to a settle-ment by order dated March 19, 1998. We agree with the judge, in rejecting the Respondents™ affirmative defense based on Jefferson Chemical Co., 200 NLRB 992 (1972), that ﬁJefferson Chemical is not meant to apply . . . where a respondent is involv[ed in] litigation spanning several years and the General Counsel pursues the litigation in reasonable, self-contained segments.ﬂ The General Counsel™s decision to litigate this case separately from the previous cases was well within his prosecutorial discretion, and does not require dismissal of the complaints in this case.  The Board has made it clear that it will not dismiss a complaint, under Jefferson Chemical, for failure to consolidate with a previous case, unless it involves an attempt to litigate the same act or conduct as violations of different sections of the Act, or to relitigate the same charges in differ-ent cases, neither of which is involved here.  See Service Employees Local 87 (Cresleigh Management), 324 NLRB 774, 775Œ776 (1997). 2 We note that no exceptions were filed to the judge™s dismissal of the 8(a)(1) allegation concerning the Respondents™ Beck letters to em-ployees; dismissal of the 8(a)(3) allegation concerning employee Robert Reed; finding of an 8(a)(5) violation for changing the licensed practical nurses™ job descriptions and job duties at the Grandview facil-ity, without bargaining with the Union; and rejection of the Respon-dents™ 10(b) laches, and improper filing or service affirmative defenses. 3 In accordance with our decision in Excel Container, Inc., 325 NLRB 17 (1997), we shall change the date in par. A,2(g) of the judge™s recommended Order from June 21 to May 5, 1995, and in par. B,2(f) of the judge™s recommended Order from June 21, to June 1, 1995, the date of the Respondents™ first unfair labor practices, respectively. 4 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982). 332 NLRB No. 26  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 348activity during worktime,ﬂ and, thus, she repeatedly vio-
lated the Respondent™s lawful rules prohibiting solicitation 
during working time. 
Having found that Foltz was discharged for violating 
the Respondent™s lawful no-solicitation rules, we find it 

unnecessary to pass on the validity of other reasons the 
Respondent gave for the discipline, including the claim 
that Foltz violated Caledonia Manor™s disciplinary rule 
1.6.  The judge credited testimony that Caledonia Manor 
maintained a rule 1.6 that was worded differently from 

the rule in effect at the rest of the Respondent™s facilities.  
The complaint alleged only that the rule as it was worded 
at the rest of the Respondent™s facilities was unlawful, 
and, thus, did not place in issu
e the legality of the rule in 
effect at Caledonia Manor.
5  Nor was the legality of the 
Caledonia Manor rule fully litigated at the hearing.  Ac-
cordingly, we do not pass on the validity of the rule that 
was in effect at Caledonia Manor.  
2. The Respondents promulgated and maintained two 
work rules alleged, and found by the judge, to violate 
Section 8(a)(1) of the Act. Rule 1.6, set forth above, bans 
the making of false or misleading statements.
6  Based on 
well-established precedent, wh
ich the Board and the D.C. 
Circuit Court of Appeals have recently reaffirmed, we 

adopt the judge™s finding that rule 1.6 was unlawful. 
La-fayette Park Hotel
, 326 NLRB 824, 828 (1998), enfd. 
203 F.3d 52 (D.C. Cir. 1999).  We need deal only with 
rule 1.4, which prohibits ﬁ[r]efusing to cooperate in the 
investigation of any allegation of patient (resident) ne-
glect or abuse or any other alleged violation of company 
rules, laws, or government regulations.ﬂ 
In finding rule 1.4 unlawful, the judge relied on 
Cook 
Paint & Varnish Co.
, 246 NLRB 646 (1979), enf. denied 
648 F.2d 712 (D.C. Cir. 1981).  In that case, the Board 

majority
7 held that, while an employer may lawfully 
question employees in an investigation prior to disci-
pline, it may not compel an employee to answer ques-
tions once disciplinary action is taken, the grievance ma-
chinery is activated, and the dispute is to be submitted to 
arbitration.  Accordingly, under this precedent, an em-
ployee has a Section 7 right to refuse to cooperate in 

building a case against a fellow employee once discipline 
                                                          
                                                           
5 The complaint alleges as unlawful ru
le 1.6 which is in effect at the 
Respondents™ facilities 
other than Caledonia Manor.  That rule pro-
vides: Making false or misleading work-related statements concern-
ing the company, the facility or fellow associates. 
At Caledonia Manor, the rule 1.6 in effect provides: 
Making false defamatory, or malicious statements about a resi-
dent, associate, supervisor or the company. 
6 See fn. 5. 
7 Chairman, then Member Truesd
ale issued a concurring opinion. 
is imposed and an actual labor dispute is underway 
through resort to arbitration.   
Examining rule 1.4 in light of this precedent, the judge 
determined that an employee 
reading the rule in a ﬁcom-
mon sense mannerﬂ would reasonably conclude that he 
would risk discipline by exercising the right to refuse to 
cooperate in building a case against a fellow employee in 

a pending arbitration.  The judge concluded that the plain 
language of rule 1.4 would cover the postdiscipline, 
prearbitration context.  He, thus, found that the rule was 
overbroad to the extent it prohibits employees from 
freely exercising the 
right set forth in 
Cook Paint
. Rule 1.4 does not expressly apply to the investigation 
of a grievance that is pending arbitration, and there is no 
evidence that it has been applied in that context.  The 
judge, nevertheless, concluded that it could reasonably 
be interpreted to apply in that context, and, thus, that the 
rule is overbroad and violates Section 8(a)(1).  We need 
not pass on this conclusion, however, because we con-
clude that the maintenance of rule 1.4 violates Section 
8(a)(1) without regard to the 
Cook Paint
 rationale relied 
on by the judge. 
The rule compels employees to cooperate, or risk disci-
pline, in the investigation of ﬁany . . . violation of . . . laws, 
or government regulations.ﬂ  By its plain language, the rule, 
therefore, clearly applies to the investigation of unfair labor 
practice charges. 
 In 
Johnnie™s Poultry Co.
, 146 NLRB 770, 
774Œ776 (1965), enf. denied 344 F.2d 617, 619 (8th Cir. 
1965), the Board held that an employer violates Section 
8(a)(1) of the Act if it questions employees about alleged 
unfair labor practices without giving them specific assur-
ances, including an assurance that their cooperation is 
strictly voluntary.  ﬁ[I]n 
Johnnie™s Poultry
 the Board recog-
nized that an employer™s interviewing of employees in 

preparation for litigation has a pronounced effect on the 

exercise of Section 7 rights, which includes protection in 
seeking vindication of those rights from employer interfer-
ence, restraint, or coercion.ﬂ  
Bill Scott Oldsmobile
, 282 NLRB 1073, 1074 (1987).
8  8 Accord: Standard-Coosa Thatcher Carpet Yarn Div. v. NLRB
, 691 
F.2d 1133, 1141 (4th Cir. 1982), cert. denied 460 U.S. 1083 (1983). 
(Johnnie™s Poultry
 recognizes ﬁthat a significant risk of coercion arises 
when an employer questions empl
oyees about a union without inform-
ing them that they may, with impunity, decline to respond.ﬂ)  Although 
the Eighth Circuit Court of Appeals denied enforcement in 
Johnnie™s 
Poultry itself, and other courts have no
t always approved of the Board™s 
application of the 
Johnnie™s Poultry
 standards to specific situations, 
those courts have denied enforcemen
t because they preferred an ﬁall the 
circumstancesﬂ approach to determining if such questioning is in fact 
coercive. See, e.g., 
Dayton Typographic Service v. NLRB
, 778 F.2d 
1188, 1194Œ1195 (6th Cir. 1985); 
A & R Transport, Inc. v. NLRB
, 601 
F.2d 311, 313 (7th Cir. 1979), and cases cited therein. They have not 
disagreed with the basic premise that
 cooperation in such investigations 
must always be voluntary.  
ITT Automotive v. NLRB
, 188 F.3d 375, 389 
 BEVERLY HEALTH & REHABILITATION SERVICES 349By compelling employees to cooperate in unfair labor 
practice investigations, or risk discipline, the Respon-
dent™s rule violates the longstanding principle, estab-
lished in 
Johnnie™s Poultry
, that employees may not be 
subjected to employer interrogations, relating to Section 
7 activity, that reasonably tend to coerce them to make 
statements adverse to their Section 7 interests, those of a 

fellow employee, or those of 
their union. If the employ-
ees™ Section 7 right of mutual protection is to be safe-
guarded, cooperation must be voluntary.  Failure to in-
form employees of the voluntary nature of the em-
ployer™s investigation is ﬁa clear violationﬂ of Section 
8(a)(1) of the Act.  
Adair Standish Corp. v. NLRB
, 912 
F.2d 854, 861 (6th Cir. 1990). 
Certainly, enforcement of ru
le 1.4 to compel coopera-
tion in the investigation of an unfair labor practice charge 
would violate the Act.  The question more specifically 
before us in this proceeding is whether its ﬁmere mainte-
nanceﬂ is unlawful.  It is ax
iomatic that merely maintain-
ing an overly broad rule violates the Act.  See, e.g., 
Our 
Way, Inc., 268 NLRB 394 (1983) (rule prohibiting solici-
tation during ﬁworking hoursﬂ presumptively invalid as 
overbroad because it includes employees™ own, non-
work-time periods); 
NLRB v. Beverage-Air Co.
, 402 F.2d 
411, 419 (4th Cir. 1968) (ﬁmere existenceﬂ of an over-
broad but unenforced no-solicitation rule is unlawful 
because it ﬁmay chill the exercise of the employees™ 

[Section] 7 rightsﬂ). Evidence 
of enforcement of the rule 
is not required to find a violation of the Act.  See 
NLRB v. Vanguard Tours
, 981 F.2d 62, 67 (2d Cir. 1992), citing 
Republic Aviation Corp. v. NLRB
, 324 U.S. 793 fn. 10 
(1945).  Indeed, the mere maintenance of an ambiguous 

or overly broad rule tends to inhibit or threaten employ-
ees who desire to engage in legally protected activity but 
refrain from doing so rather than risk discipline.  
Ingram 
Book Co., 315 NLRB 515, 516 (1994); 
J. C. Penney Co.
, 266 NLRB 1223, 1224 (1983). 
As noted above, we find the ﬁmere maintenanceﬂ of 
overly broad rules unlawful because such rules tend to 
chill employees™ exercise of their protected rights.  We 
find that rule 1.4 chills the exercise of employee rights as 
well.  The rule plainly permits employer conduct which 
would be a 
Johnnie™s Poultry
 violation of the Act.  It 
permits the employer to co
erce employees, under threat 
of discipline, to cooperate with an employer investigation 

of unfair labor practice charges.  As such, the rule inhib-
its protected, concerted activity.  Employees engaged in 
protected activity run the risk of becoming embroiled in 
                                                                                            
                                                           
fn. 9 (6th Cir. 1999) (noting that the circuit™s case-by-case approach 
was not a rejection of the holding of 
Johnnie™s Poultry
, including its 
requirement that employee particip
ation must be obtained on a volun-
tary basis). an employer investigation into an alleged unfair labor 
practice.  The rule then forc
es them to face discipline or 
cooperate with the employer 
despite their protected right 
to make common cause with their fellow employees.  

Given these unpalatable choi
ces, the rule would clearly 
have the reasonable tendency to discourage employees 

from engaging in protected activity, which might bring 

them under the employer™s scrutiny during an unfair la-
bor practice investigation.  Alternatively, it could dis-
courage them from exercising th
eir protected right to file 
unfair labor practice charges for fear of becoming em-
broiled in such an investigation.  Accordingly, we find 
that the maintenance of rule 1.4 violates Section 8(a)(1). 
The judge limited his recommended remedy for main-
taining facially invalid disciplinary rules 1.4 and 1.6 to 
the 20 facilities listed by the General Counsel in para-
graph 2(b) of the amended consolidated complaint.
 9  The 
General Counsel excepts to the judge™s failure to apply 
the remedy to all of the Respondents™ facilities located in 
the Commonwealth of Pennsylvania, as requested in the 
remedy section of the amended consolidated complaint. 
We agree with the General Counsel that the remedy 
should be so extended.  The 
record shows that, with one 
exception (Caledonia Manor), the rules were imple-
mented at all Beverly facilities throughout the Com-
monwealth, all of which are Respondents in this proceed-
ing.  In these circumstances, 
we find it appropriate as a 
remedial matter to require rescission and posting of a 
notice to be coextensive with the Respondents™ imple-
mentation of the unlawful rules.  See, e.g., 
Raley™s, Inc.
, 311 NLRB 1244 fn. 2 (1993); 
Albertsons, Inc., 
300 
NLRB 1013 fn. 2 (1990).  We shall amend the recom-
mended Order accordingly.
10 ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Beverly 
Enterprises-Pennsylvania, Inc., Chambersburg, Pennsyl-
vania, and the Respondent, Beverly Health and Rehabili-
tation Services, Inc., Fort Sm
ith, Arkansas, their officers, 
agents, successors, and assigns, shall take the action set 
forth in the Order as modified. 
1.  Substitute the following for paragraph A,2(g). 
ﬁ(g) Within 14 days after service by the Region, post at 
its Grandview facility in Oil City, Pennsylvania, copies 
of the attached notice marked ‚Appendix A™ and at all its 
 9 The judge recommended that the Respondents rescind the rules and 
any discipline issued pursuant to the rules, making whole any employ-
ees disciplined under the unlawful rules. 
10 As noted above, Caledonia Manor™s 
rule 1.6 differs from the other 
facilities. We will not order rescission 
of rule 1.6 or posting regarding it 
at Caledonia Manor. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 350Pennsylvania facilities,
11 copies of the attached notice 
marked ‚Appendix B.™
12  Copies of the notice, on forms 
provided by the Regional Director for Region 6, after 
being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent immediately 
upon receipt and maintained 
for 60 consecutive days in 
conspicuous places including 
all places where notices to employees are customarily 
posted. Reasonable steps 
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 

closed the facilities involved
 in these proceedings, the 
Respondent shall duplicate and mail, at its own expense, 

a copy of the notice to all current and form
er employees 
employed by the Respondent 
at any time since May 5, 
1995.ﬂ 
2.  Substitute the following for paragraph B,2(f). 
ﬁ(f) Within 14 days after service by the Region, post at 
its Duke facility in Lancaster, Pennsylvania, copies of the 
attached notice marked ‚Appe
ndix C™ and at all its Penn-
sylvania facilities,
 copies of the att
ached notice marked 
‚Appendix D.™
13  Copies of the notice, on forms provided 
by the Regional Director for Region 6, after being signed 
by the Respondent™s authorized
 representative, shall be 
posted by the Respondent immediately upon receipt and 
maintained for 60 consecutive days in conspicuous 

places including all places where notices to employees 
are customarily posted. Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.  In the 
event that, during the pendency
 of these proceedings, the 
Respondent has gone out of business or closed the facili-

ties involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-

tice to all current and former
 employees employed by the 
Respondent at any time since June 1, 1995.ﬂ 
 Stephanie E. Brown 
and Leone P. Paradise, Esqs., 
for the Gen-
eral Counsel. Hugh L. Reilly Esq.,
 of Fort Smith, Arkansas, and
 Norman I. White Esq. (McNees, Wallace & Nurick)
, of Harrisburg, 
Pennsylvania, for the Respondent. 
Robert S. Sarason, of Boston, Massachusetts, for the Charging 
Party
.                                                           
                                                           
11 The notice marked ﬁAppendix Bﬂ posted at Caledonia Manor, Fa-
yetteville, Pennsylvania, shall not contain the language referring to rule 
1.6. 
12 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
13 See fn. 12 above. 
DECISION STATEMENT OF THE CASE 
WILLIAM G. KOCOL,  Administrative Law Judge. This 
case was tried in Pittsburgh, Pennsylvania, on June 25 and 26, 
1997, and in Chambersburg, Pennsylvania, on July 1, 1997.
1  The charge in Case 6ŒCAŒ27581 was filed September 25, 

1995, and an amended charge was filed on November 18, 1996; 
the complaint in that case was 
issued November 21, 1995.  The charge in Case 6ŒCAŒ27342 was filed June 21, 1995, and an 
amended charge was filed Novemb
er 18, 1996.  The charge in 
Case 6ŒCAŒ27453 was filed August 
4, 1995; first, second, and third amended charges were file
d in that case on August 21, 
1995, March 1, 1996, and November 18, 1996, respectively; 
complaint in that case issued on March 14, 1996.  A consoli-
dated amended complaint in Cases 6ŒCAŒ27342 and 6ŒCAŒ
27581 also issued on March 14, 1996.  All three cases were con-
solidated by order dated that same day.  The charge in Case 6Œ
CAŒ28394 was filed August 9, 1996, and an amended charge 
was filed December 23, 1996.  The charge in Case 6ŒCAŒ28623 
was filed November 26, 1996.  The charge in Case 6ŒCAŒ28624 
was filed on November 26, 1996.  The charge in Case 6ŒCAŒ
28760 (formerly Case 5ŒCAŒ26764) was filed December 30, 
1996.  A consolidated complaint in Cases 6ŒCAŒ28394, 6ŒCAŒ

28760, 6ŒCAŒ28623, and 6ŒCAŒ2862
4 issued on May 2, 1997.  
That same day an amended consolidated complaint issued in 

Cases 6ŒCAŒ27342, 6ŒCAŒ27581, and 6ŒCAŒ27453 and all 
seven cases were consolidated.  The charges in Cases 6ŒCAŒ
27731 and 6ŒCAŒ28151 were filed November 29, 1995, and 
May 9, 1996, respectively.  An amended consolidated complaint 
in all nine cases (the complaint) issued on May 23, 1997. 
The complaint alleges that Beverly Health and Rehabilitation 
Services, Inc. (Respondent BHR) and its wholly owned sub-
sidiary Beverly EnterprisesŒPe
nnsylvania, Inc. (Respondent 
BEP) maintained disciplinary rules which violated Section 
8(a)(1) of the Act.  The comp
laint also alleges Respondents 
violated Section 8(a)(1) by pr
oviding information to employees 

on how to obtain objector status under 
Communications Work-
ers  v. Beck, 
487 U.S. 735 (1988).  Respondent BEP is alleged 
to have issued a 2-week suspen
sion to employee Oneita Jane 
Say, a 3-day suspension to employee Robert Reed, and two 
suspensions and the termination of employee Denise E. Foltz, 
all in violation of Section 8(a)(3) and (1) of the Act.  The com-
plaint also alleges that Re
spondent BEP implemented a new 
policy regarding licensed practi
cal nurses™ duties and job de-scriptions, reduced working hours 
and modified work schedules of service and maintenance employees, and implemented re-
vised disciplinary rules for empl
oyees in violation of Section 
8(a)(5) and (1) of the Act.  Respondent BHR is also alleged to 
have violated Section 8(a)(5) 
and (1) by implementing revised 
disciplinary rules for employees. 
 1 At the close of the hearing on July 1, I gave the General Counsel 
time to determine whether he desire
d to present additional evidence in light of Respondent BEP™s introduction of documentary evidence 
which, although subpoenaed, had not 
been provided to the General 
Counsel.  Ultimately, the General C
ounsel decided not to present addi-
tional evidence.  The hearing was closed by order dated July 24, 1997, 

which document is received into evidence as ALJ Exh. 1. 
 BEVERLY HEALTH & REHABILITATION SERVICES 351Respondents filed answers which admitted the allegations of 
the complaint concerning jurisd
iction and certain allegations 
concerning the filing and service of the charges, labor organiza-
tion status unit, and 9(a) status
.  They denied the substantive 
allegations of the complaint an
d pled a number of affirmative 
defenses. At the hearing, Respondents ad
mitted that Tamara Montell 
was administrator between October 1994 and October 1996; 
Donna Puleo was RN supervisor between October 1993 and June 1996; Angela Huffman was director of nursing from 
March 1995 to date; Theresa Stack
 was assistant director of nursing from December 1993 to date
; Jackie Shaffer was assis-
tant administrator between March 1995 and August 1996; 
Missy Allen has been housekeepi
ng supervisor at all times 
material; Carol Lyttle was director of nursing until November 

29, 1996; Linda Bandanza was assistant director of nursing 
from July to November 30, 1996;
 and Constantine Wright was a supervisor until July 1996.  Respondents admit that these 

individuals were supervisors within the meaning of Section 
2(11) of the Act and agents with
in the meaning of Section 2(13) 
of the Act.  Respondents further admitted that Michelle Lock-
hart was director of infection control at all material times and 
was an agent within the meaning of Section 2(13).   
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and Re
spondents, I make the following 
FINDINGS OF FACT 
I. JURISDICTION Respondent BHR and Respondent BEP, corporations, are each 
engaged in the operation of nursing homes at various facilities 

located in the Commonwealth of Pennsylvania, where they each 
annually derive gross revenues in excess of $500,000 and directly 
purchase and receive at their faci
lities goods and ma
terials valued 
in excess of $5000 directly from points outside the Common-

wealth of Pennsylvania.  Respondents admit and I find that Re-
spondent BHR and Respondent BEP are each employers engaged 

in commerce within the meaning of
 Section 2(2), (6), and (7) of 
the Act and the nursing homes that they operate are health care 

institutions within the meaning of Section 2(14) of the Act. 
Respondents admit, and I find, that Service Employees Inter-
national Union, Local 585, AFLŒCIO (Local 585), Pennsylvania 
Social Services Union, Service Employees International Union, 
Local 688, a/w Service Employees International Union, AFLŒ
CIO (Local 688),
2 and District 1199P, Service Employees Inter-
national Union, are each labor organizations within the meaning 
of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES 
A.  Overview 
Respondent BEP is a wholly 
owned subsidiary of Respon-
dent BHR.  Respondents own a
nd operate a number of nursing 
homes in the Commonwealth of Pennsylvania.  The 20 facili-
ties listed in the complaint have
 employees who are represented 
                                                          
                                                           
2 The names of Local 585 and Local 688 appear in various forms in 
the complaint.  I conclude that the correct names are those that appear 
in their most recent contracts.   
by Locals of the Service Employees International Union, AFLŒ
CIO.  Of those, three facilities are specifically involved in this 
proceeding; Duke,
3 Grandview,
4 and Caledonia Manor.
5 At the Duke facility, Local 668 represents a unit of service 
and maintenance employees; the most recent contract covering 
those employees ran from December 20, 1991, to December 31, 
1994.  Local 585 represents two separate units at the Grand-
view facility.  The first unit, also a service and maintenance 
unit, was covered by a contract
 that ran from March 30, 1992, to December 31, 1994.  The second unit consists of licensed 
practical nurses.  After an election, Local 585 was certified by the 
Regional Director to represent that unit on March 11, 1994, in 
Case 6ŒRCŒ10978.  The Board upheld that certification.
6  Re-
spondent BEP, however, has decided to test the Board™s certifica-
tion, contending that the LPNs are supervisors.  At the time of the 
hearing that case was set for oral argument before the Circuit 
Court of Appeals for the District of Columbia.
7 B.  The Beck Letter Allegations 
The General Counsel alleges that Respondents violated Sec-
tion 8(a)(1) by sending letters to their employees advising them 
of their rights under 
Communications Workers v. Beck, 
487 U.S. 
735 (1988).  Respondents sent a letter that was in all material 
respects identical to employees in each of the  20 facilities identi-
fied in the complaint.  One such letter, as an example, is set forth 
in its entirety below: 
 June 13, 1995 
 Dear Employee: 
 In the last several months, unions that represent our em-
ployees and that are attempting to organize other Company 
facilities released ﬁreportsﬂ on patient care and working 
conditions at Beverly facilities.  These union reports contain 
numerous false statements ab
out the quality of care you and 
your coworkers provide.  In one of these reports, the union 

pointed to problems in the State of Missouri that occurred 
over three years ago that have long since been corrected.  
They had to go back that far in an attempt to smear the 
Company™s reputation for providing quality care. 
Some Employees have expressed their disgust at the un-
ion™s smear campaign and have asked what they can do to 
protest the union™s underhanded tactics.  First, if you dis-
agree with the union™s propa
ganda, you can tell the union 
bosses that you object to the union™s attempt to smear the 
 3 More precisely known as Beverly Manor of Lancaster (formerly 
known as Duke Convalescent Center), Lancaster, Pennsylvania.  At 
times in the record and in Respondent
s™ briefs it is referred to as the Lancaster facility. 
4 More precisely known as Grandview
 Health Care Center, Oil City, 
Pennsylvania. 
5 More precisely known as Caledonia Manor, Fayetteville, Pennsyl-
vania. 
6 322 NLRB No. 54 (1996) (not reported in Board volumes). 
7 As this decision was being prep
ared for issuance, the General 
Counsel filed a motion requesting that I take administrative notice of 

the judgment of the Court of App
eals for the District of Columbia 
enforcing the Board™s Order.  That 
motion is granted, and it is received 
into evidence as ALJ Exh. 2. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 352care you provide.  Second, you do not have to belong to an 
organization that engages in such tactics.  You have a legal 
right to withdraw from union membership at any time if you 
should so choose. 
One way to protest the union™s propaganda is to resign 
your union membership and become a ﬁproportionate share 
payer.ﬂ  This means you will only have to pay the fraction 
of full union dues that directly relates to the union™s cost to 
administer the contract at your facility. With 
full member-
ship, some of your union dues (perhaps as high as 30%Œ
40%) goes to pay for the union™s smear campaign and other 
propaganda activities.  If you become a 
proportionate share 
payer, you will pay a 
lower amount which can be used only 
to pay for the union™s represen
tation activities.  The union is 
required to represent you the same, regardless of your 
choice. Those of you who don™t want to fund the union™s propa-
ganda campaign can request that your membership be con-
verted to ﬁproportionate share payerﬂ status.  If you want to 
become a proportionate share payer, simply fill out the en-
closed letter and sent it to your union representative.  The 
choice is entirely yours to make.  If you have any ques-
tions about becoming a proportionate share payer and pay-
ing a lower amount each month to the union, you can call 
the information officer at the Philadelphia office of the 

Labor Board at 215Œ597Œ7601. 
I am proud of the outstanding efforts of all Beverly as-
sociates to continue delivering 
quality care to our residents.  
The Company continues to receive very good reviews of its 

care from regulators, the community, and the families of 
those we serve.  We at Beverl
y stand by your excellent re-
cord and will defend it. 
Thank you for providing the quality care that allows 
your Company to be the nation™s leading provider of long-
term health care services. 
Sincerely, 
 Dennis A. McGowen, NHA 
Administrator 
 Attached to that letter was a form letter which is also 
set forth in its entirety: 
 Mr. Tom Herman 
Union Representative 
SEIU 
1037 Maclay Street 
Harrisburg, PA  17103 
 Dear Mr. Herman: 
 I, _____________________________, am an employee 
of Blue Ridge Haven West Convalescent Center, Camp 

Hill, PA.  This letter will serve 
as notification that effective 
immediately I am changing my membership status in the 
Service Employees International Union, Local 668 from that 
of a ﬁfull memberﬂ to that of a ﬁproportionate share payer.ﬂ  
Effective immediately, I elect to pay only that portion of the 
Union initiation fees and dues which are used for Union ex-
penses related to representational activities such as collec-
tive bargaining, contract administration and grievance proc-

essing, in accordance with my rights under 
Communications 
Workers of America v. Beck
 and other applicable federal 
law.  I object to payment of any portion of dues or fees 

which go to the local, internati
onal or any other level of the 
union, which are spent for no
nrepresentational activities.  Check if applicable: 
 (   ) I also wish to exercise my right under 
Communications Workers of America v. Beck 
and other applicable fed-
eral law to request that the union provide me with the 
required financial details of the funds it expends for 
representational and nonrepre
sentational activities, as 
well as a description of the activities you deem ﬁrepre-

sentational,ﬂ and ﬁnonrepresentationalﬂ so I can verify 
the accuracy of your calculations. 
 It is my understanding that effective immediately, I 
will not be subject to Union fines or punitive assessments. 
 Dated:_______________________ 
 Very truly yours, 
 _____________________________ 
  (Signature) 
 _____________________________ 
  (Print Name) 
These letters issued after Wayne Chapman, regional director 
for associate relations, sent a me
morandum to administrators at facilities where employees were represented by labor organiza-

tions.  This memorandum, dated June 8, 1995,
8 states that the 
Supreme Court has ruled that em
ployees do not have to pay the 
full amount of union dues if part of those dues are used for 
purposes other than collective ba
rgaining and contract admini-
stration.  It asserts that a num
ber of employees had expressed 
an interest in not paying for union political activity and propa-
ganda.  The memorandum advises the administrators to mail 
the letter described above to their employees to give each em-
ployee an opportunity to consider the matter. 
In Beck, 
supra, the Supreme Court held that a labor organiza-
tion could not require an objecting employee who was not a 
voluntary member of that labor organization to pay dues re-
quired under a union-security clause, where money collected 
from the dues was used for activities unrelated to contract ad-
ministration and grieva
nce processing.  In California Saw & 
Knife Works, 
320 NLRB 224 (1995), the Board held, inter alia, 
that a labor organization violates
 Section 8(b)(1)(A) of the Act 
when it fails to advise employees it represents who are covered 
by a union-security agreement of their 
Beck
 rights.   
In defining the General Counsel™s position on this issue at 
the hearing, counsel for the Ge
neral Counsel conceded that 
there is nothing explicitly or implicitly coercive in the letter.  
Counsel for the General Counsel also conceded that there is 
nothing inaccurate or misleading 
concerning the description of 
Beck 
rights contained in the letter.  In his brief the General 
Counsel™s argument begins by 
conceding that the Board has 
held that an employer may lawfully inform employees of their 
                                                          
 8 All dates are in 1995 until and unless indicated to the contrary. 
 BEVERLY HEALTH & REHABILITATION SERVICES 353right to resign from full union membership and even provide 
employees with envelopes with the union™s address to facilitate 
the resignation, citing 
Towne Plaza Hotel, 
258 NLRB 69 
(1981).9  The General Counsel argues that this line of cases is 
distinguishable in two respects.  First, those cases involved a 
situation where resignation from 
the union could have a direct 
bearing on the employee™s employ
ment relationship since it occurred in a context of a strike situation.  Second, a union is 
under no legal obligation to inform
 employees of their right to 
resign in such a situation, unlike the circumstances in this case 

where the Unions have an obli
gation to inform employees of 
their Beck 
rights.  The General Counsel argues that the letter 
sent by Respondents criticized 
the Union in a tone that was 
hostile and antiunion and that Re
spondents have not established 
that the letter was in response to any employee inquiries.  
ﬁRather, it appears that the 
letters from [Respondents] were 
unsolicited, and were motivated 
by anti-union animus.ﬂ  The 
argument continues, asserting that since the 
Beck 
information is 
duplicative of the information th
e Unions are required to pro-vide, employees receiving Respondents™ letter would reasona-
bly conclude that Respondents we
re encouraging employees to 
become 
Beck 
objectors and that Res
pondents have interjected 
themselves in the relationship between employees and the Un-
ions in a matter that has no bearing on employees™ employment 
status.  The General Counsel also argues that the timing of the 
letter, coming after the collective-bargaining agreements had 
expired at two facilities and near the expiration of the contracts 
at the other facilities, serves to demonstrate that it was not 
merely informational in nature
 but served to encourage em-
ployees to become 
Beck 
objectors at a critical time when the 
Unions needed employee solidarity.  The General Counsel con-
cludes, ﬁThere is no doubt that employees reading these letters 
would recognize Respondent™s endorsement of [the 
Beck
 objec-tor status], and would therefore feel pressure to follow Respon-
dent™s encouragement.ﬂ 
Respondents argue that the General Counsel has not estab-
lished that the letters interfered with, restrained, or coerced 

employees in the exercise of thei
r Section 7 rights and, thus, no 
violation of Section 8(a)(1) has 
been established.  I agree. 
The Board has long held that the general standard to be ap-
plied in determining whether an
 employer violates Section 

8(a)(1) of the Act is whether the employer™s conduct can rea-
sonably be said to tend to interfere with the free exercise of 
employees™ Section 7 rights.  
American Freightways Co., 124 
NLRB 146 (1959). 
I cull from the General Counsel™s arguments two main 
points.  First, because the 
Beck 
issue does not have a direct 
bearing on the employee™s employment relationship and be-
cause the union already has the legal obligation to advise em-
ployees of this right, an employ
er may not lawfu
lly advise em-
ployees of their 
Beck
.  In other words, it is a per se violation of 
                                                          
                                                           
9 As a technical matter, it appears that the Board did not actually 
reach that issue in Towne Plaza Hotel 
since the judge dismissed that 
allegation and no exceptions were file
d by the General Counsel to that 
conclusion. Id. at fn. 2.  
However, the judge relied on 
Mosher Steel Co., 
220 NLRB 336 (1975), and 
Nordstrom, Inc., 
229 NLRB 601 (1977), in 
accurately describing Board law on this issue.   
the Act to do so.  Second, b
ecause the communication to em-
ployees in this case occurred in
 a context of antiunion hostility, 
Respondents™ letters unlawfully encouraged employees to cease 
remaining full dues-paying members.
10 I begin my analysis of this i
ssue by recognizing that an em-
ployee™s decision to become  a 
Beck objector is a right as much 
protected by Section 7 of the Act 
as the right to become a full 
dues-paying union member.  It therefore does not follow that by 
advising employees, or even by noncoercively encouraging 
employees to exercise their Section 7 right to become 
Beck 
objectors,  that an employer w
ould, without more, violate an 
employee™s Section 7 right to remain full dues-paying mem-
bers.  As noted, the General Counsel argues that the 
Beck 
issue 
is different from other Section 7 rights in that it does not di-
rectly impact the employment re
lationship.  This argument falls 
due to its faulty premise.  The reduction in dues that an em-

ployee has to pay from his ea
rnings as a consequence of 
becoming a 
Beck 
objector itself has a direct impact on the em-
ployee™s employment relationship.  In any event, even if 
Beck 
objector status had no bearing on the employment relationship, 
still the General Counsel™s argument would fail because it fails 
to show how advising employees 
of their Section 7 right to 
become 
Beck
 objectors constitutes interference, restraint, or 
coercion.  If the General Counsel we
re to prevail in this aspect 
of its argument, it would ultimately forbid an employer from 

communicating with its employees
 on this Section 7 right.  
Such an imposed silence would r
un afoul of Section 8(c) of the 
Act.11  I thus reject the argument that sending the letter 
amounted to a per se
 violation of the Act.
 Of course, an employer is pr
ohibited from ﬁinterfering with, 
restraining, or coercingﬂ employees in the exercise of their 
Section 7 rights, but the General Counsel has conceded that 
there is nothing explicitly of imp
licitly threatening or coercive 
in Respondents™ conduct.  Examin
ing the letter to determine 
whether there was any ﬁinterference, restraint or coercion,ﬂ I 
note that the letter is careful to tell employees that the ﬁChoice 

is entirely yours to make.ﬂ  There is nothing indicating anything 
to the contrary.  I also note th
at employees are advised to take 
their questions on this matter to the Board, thereby avoiding 
any appearance by Respondents that they might monitor which 
of their employees became 
Beck 
objectors.  Nor does the Gen-
eral Counsel assert that the lett
er did more than provide mere 
ministerial assistance to employees in becoming 
Beck 
objectors if they so desired.  It is clear, however, that the letter noncoer-
cively encourages employees to exercise their right to become 
 10 The General Counsel™s argument also makes reference to Respon-
dents™ antiunion motivation in distri
buting the letters.  However, moti-
vation in this type of 8(a)(1) allega
tion is not determinative; instead, as 
pointed out above, the test is an objective one.  Just as a good motive 
would not be a defense to conduc
t otherwise having a reasonable ten-
dency to interfere with employees™ Sec. 7 rights, so the presence of an 
antiunion motive does not serve to convert otherwise lawful conduct 
into a violation of the Act. 
11 That section provides ﬁThe expre
ssing of any views, argument, or 
opinion, or the dissemination thereo
f, whether in written, printed 
graphic, or visual form, shall not co
nstitute or be evidence of an unfair 
labor practice under any of the provisions of this Act, if such expres-
sion contains no threat of reprisal or force or promise of benefits.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 354Beck 
objectors, however, that alone cannot serve to be the basis 
for a violation of the Act.  In 
Towne Plaza Hotel,
 supra, there 
can be little doubt that employees could reasonably conclude 
that the employer there was encouraging them to resign from 
the union, yet the Board found no violation.
  Likewise in cases 
such as 
Amboy Care Center, 
322 NLRB 207 (1996), the Board 
reiterated its policy that an employer may noncoercively en-
courages its employees to support one union over another, cit-
ing Alley Construction Co., 210 NLRB 999 (1974).  Thus, non-coercive encouragement of employees to exercise a Section 7 
right, without more, does not violate the Act.  The fact that the 
letter seeks to have the employees exercise that right in the 
midst of a heated controversy between the Union and Respon-
dents also does not serve to convert the letter into an unlawful 
act.  It is, after all, frequently 
in the midst of controversy that 
employees are called upon to exer
cise their Section 7 rights.  
Towne Plaza Hotel, supra; Amboy Care Center, 
supra.  Nor can 
the fact that Respondents failed to
 establish that the letters were sent in response to questions from employees serve as a basis to 
convert this into unlawful conduct 
in this case; this is but one 
factor to be considered.  In 
Alley Construction, supra,
 there was 
no evidence that the employer™s conduct in that case was in 

response to any questions from employees, yet the Board found 
the conduct to be proper. 
It should be emphasized that conduct in this case involves 
noncoercive, accurate, encour
agement by Respondents that 
employees voluntarily exercise their right to become a 
Beck 
objector.  I conclude that the letter Respondents sent to their 
employees does not contain statem
ents which could reasonably 
tend to interfere with, restrain, or coerce employees in the right 
to become or not become a 
Beck
 objector.  I further conclude 
that there is nothing per se
 violative of the Act when an em-
ployer accurately advises its employees of their 
Beck 
rights and 
noncoercively encourages its em
ployees to exercise those 
rights.  I shall therefore dismiss this allegation of the complaint. 
C.  The Disciplinary Policy Allegation 
The General Counsel alleges th
at Respondent BHR violated 
Section 8(a)(5) and (1) of the Act by implementing revised 
disciplinary rules for employees 
in the Duke unit, and Respon-dent BEP violated that same section of the Act by identical 
conduct involving the Grandview units.  By way of significant 
background, the evidence shows that the parties commenced 
negotiation in October 1994, for successor contracts involving 
service and maintenance units at
 the Duke and Grandview fa-cilities; as indicated 
above, those contracts were set to expire on 
December 31, 1994.  John Haer, staff director, was chief nego-
tiator for both Locals 585 and 688.  Haer received a letter dated 
January 13, 1995, from Ronald J.
 St. Cyr, labor relations man-
ager for Respondent BHR, concerning the expiration of those 
contracts.  In that letter St. Cyr advised the Locals that effective 
January 23, Respondent BHR would not extend the Duke facil-
ity contract but it would ﬁmaint
ain the status quo as required 
law.ﬂ  The letter explained that grievances from this facility 

would be processed as in the pa
st in the grievance procedure, 
except that no grievances would be
 processed to arbitration.  
The letter revealed that Respondent BEP™s position was identi-
cal concerning the Grandview facil
ity except that the arbitration 
procedures would be extended and that therefore the Union 
would be expected to agree to 
extend the no-strike provisions.  
However, Haer testified withou
t contradiction that the Locals 
did not agree to the extension of the no-strike clause.  Thus, 
effective January 23, the contracts at the Duke and Grandview 
facilities terminated.   
Haer received another letter from St. Cyr, this one dated 
April 21.  The letter is referenced ﬁDisciplinary PolicyŠ
Effective June 1, 1995.ﬂ  The letter advised Haer that Respon-
dents ﬁhave modified and standardized their disciplinary poli-
ciesﬂ at the union-represented 
facilities in accordance with a 
six-page attachment.  The letter 
continued, ﬁThese changes will 
become effective June 1, 1995, and will remain in effect until 
such time as management determines that further changes are 
necessary.ﬂ  The attachment to the letter describes the discipli-
nary rules applicable to employees.  It cautions that employees 
who fail to follow the rules will be subject to discipline up to, 
and including, discharge.  The attachment describes the proce-
dure to be followed in issuing discipline and the steps involved 
in investigating alleged violations
 of the rules.  The rules are 
divided into category one viola
tions which may lead to dis-
charge; 26 rules are specified, 
and category two violations for 
which progressive discipline may be appropriate; 23 rules are 

specified.  This was the first that the Union was told of changes 
in disciplinary policy.   
A negotiating session was held on April 27.  At that meeting 
Haer asked the purpose of the institution of the new discipli-
nary rules.  St. Cyr replied that
 it was a policy promulgated out 
of headquarters in Fort Smith, 
Arkansas.  Haer asked if the 
policy was being implemented 
for all the nursing homes, and 
St. Cyr replied that the policy 
was being implemented for all the nursing homes in the region.  Haer said that the Union con-
sidered the new policy to be a change, and he demanded bar-
gaining.  Haer also made seve
ral requests for information, in-
cluding a copy of the then-existing disciplinary policy.  At that 

meeting Haer was given a copy 
of the existing policy.  That 
policy divided misconduct into mi
nor violations for which pro-
gressive discipline may be approp
riate; 15 rules were specified, 
and major violations which may 
lead to discharge; 19 rules 
were specified. On May 18, Haer sent a letter to St. Cyr wherein he stated that 
it was the position of 
the Union that Respo
ndents could not uni-
laterally modify work rules at 
union-represented facilities.  He 
asserted that the new work rules may be unlawful and in violation 
of the collective-bargaining agreement.  The letter requested a 
considerable amount of information concerning the disciplinary 
policy.
12  St. Cyr responded by letter dated May 23.  In that letter 
he stated, ﬁUnder our agreements, the substance of the discipli-
nary rules codes of conduct are at the discretion of management.  
Only disciplinary procedures (grievance-arbitration) have been 
the subject of negotiation and contract.  This is affirmed by the 
management™s rights clause, the zipper clause, past practice, and 
usual practices of collective bargaining.ﬂ The letter also dis-
agreed with Union™s characterization of the disciplinary policy as 
                                                          
 12 There is no allegation that Respon
dents have unlawfully refused to 
provide information to the Locals. 
 BEVERLY HEALTH & REHABILITATION SERVICES 355ﬁwork rules.ﬂ
13  In a letter dated June 8, Haer repeated his request 
to bargain over the proposed disciplinary policy; by letter dated 
June 23, St. Cyr responded, ﬁWhere your request to bargain over 
the facilities standardized rules of employee conduct and disci-
pline are concerned, I addressed that issue in my letter to you of 
May 23, 1995 and my position remains unchanged.ﬂ   
The next bargaining session was held
 July 24.  Haer asked if the 
new disciplinary policy had been 
implemented, and St. Cyr indi-
cated that it had.  Haer reiterated the Union™s request to  bargain 
over the disciplinary policy.  St. 
Cyr replied that Respondents were 
not obligated to bargain about that
 matter.  St. Cyr explained that 
the policy was not new since it had always been expected that em-
ployees act in a manner consistent with the disciplinary policy.  
Also present for Respondents was Donald Dotson, senior vice 
president.  On August 7 another bargaining session was held.  At 
that session Haer brought up the 
situation of employee Jane Say 
who, he asserted, had been suspended under the new disciplinary 
policy; Say had allegedly been disciplined for giving false informa-
tion about other employees.
14  Haer said that this was one of the 
reasons why the Union wanted to bargain over the matter.  Dotson 
reiterated that Respondents did not have to, and would not, bar-
gain about the disciplinary policy.  Dotson said that Respon-
dents would listen to the Union if it had concerns, but Respon-
dents would not bargain.  Haer then questioned how Respon-
dents could distinguish between 
a false statement for which an 
employee could be disciplined and an honest misunderstanding.  
Dotson replied that those issues are resolved in the grievance 
procedure.15 Thus, the evidence shows that
 on June 1, Respondents im-plemented a revised disciplinary 
policy for its employees, in-
cluding those represented by Local
s 585 and 668, in an effort to 
standardize those rules for all employees.  The evidence shows 
that the new disciplinary policy substantially altered the old 
rules; indeed St. Cyr, in his le
tter dated June 21 to the Union, 
admitted that the disciplinary policy would be ﬁmodified.ﬂ  In 
any event, a comparison of the old policy with the new policy 

clearly shows substa
ntial modifications. 
The General Counsel contends 
that the implementation of 
the disciplinary policy violated S
ection 8(a)(5) of the Act, but 
only for unit employees at the D
uke and Grandview facilities.  
It is axiomatic that an employer may not unilaterally change 
terms and conditions of employme
nt for employees represented 
by a labor organization.  
NLRB v. Katz, 
369 U.S. 736 (1962).  It 
is also well settled that disciplinary rules constitute significant 
terms and conditions of employ
ment over which an employer 
has an obligation to bargain.  
Great Western Produce, 299 
NLRB 1004 (1990).  I have concluded above that the Unions 
on several occasions requested 
to bargain concerning the 
changes that Respondents were 
intending to implement con-
                                                          
                                                           
13 The record shows that Thomas DeBruin, president of district 
1199P, SEIU, sent a similar letter to 
St. Cyr on May 19; he received an 
identical response. 
14 This matter is discussed in greater detail below. 
15 These facts are based on a composite of credited portions of the 
testimony of Haer and Dotson.  The 
testimony of both witnesses shows 
that Respondents took the position that they did not have to bargain 
concerning the substance of the discip
linary policy.  This is consistent 
with the documen
tary evidence. cerning the disciplinary rules, and that the changes were sig-
nificant and substantial in nature
.  I have further concluded that 
Respondents refused to bargain w
ith the Unions on this subject 
before they implemented the revi
sed disciplinary policy.  It 
follows that Respondents thereby 
violated Section 8(a)(5) and (1) of the Act. 
Respondents raise three defenses 
to their conduct in this re-
gard.  First, Respondents argue that the management-rights 
provision language gave it the ri
ght to implement disciplinary 
rules without first bargaining with the Union.
16  The difficulty 
with this contention is that I have concluded that the contracts 

covering the unit employees at th
ese two facilities had expired 
by the time Respondents implemented the revised disciplinary 
policy.
17  The management-rights 
provision language amounted to a waiver by the Unions of their right to bargain on this sub-
ject during the term of the contract.  When the contract expired, 
so did the Unions™ waiver.  Buck Creek Coal
, 310 NLRB 1240 
(1993); Holiday Inn of Victorville, 
284 NLRB 916 (1987).  This 
argument lacks merit. 
Next, Respondents argue that they
 did in fact satisfy their ob-
ligation to bargain.  They corre
ctly point out that preimplemen-
tation notice was given to the Union and that Respondents sup-

plied the Union with extensive information on this matter that 
the Union had requested.  However, as found above, Respon-
dents consistently refused to ba
rgain over this subject, taking 
instead the position that they did not have to so by virtue of the 

management-rights provi
sion language in the expired contracts.  
The fact that Respondents gave notice and supplied information 
does not satisfy the obligation to engage in meaningful, preim-
plementation bargaining with the collective-bargaining repre-
sentative of their employees.  Respondents also argue that the 
testimony of Dotson establishe
s that Respondents engaged in 
post implementation bargaining on the disciplinary rules.  In 

response to this argument I point out first that Dotson™s testi-
mony, taken as a whole does not support Respondents™ conten-
tion.  Instead, it is clear that 
Dotson™s position at meetings with 
the Union was consistent with 
St. Cyr™s written and oral posi-
tionŠthat Respondents had no obligation to bargain by virtue 
of the management-rights provision language.
18  Thus, this argument is also without merit. 
Lastly, Respondents argue that the disciplinary policy revi-
sions were applicable companyw
ide, to union represented as 
well as nonrepresented employees
.  However, it is axiomatic 
that this, standing alone, does not excuse a refusal to bargain.  

Respondents presented no evidence as to why the disciplinary 
rules could not be tailored to suit the needs and desires of the 
 16 The General Counsel agrees that the language in the contracts 
gives Respondents the right to unilate
rally issue disciplinary rules; this 
explains why the General Counsel is
 not contending that Respondents 
conduct at other facilities that were 
covered by an existing collective-
bargaining agreement violated the Act. 
17 Respondent may not even make this contention concerning the 
LPN unit; there never has been a contract, much less a management-
rights provision, covering these unit employees. 
18 If I were to read Dotson™s testimony in the way Respondents ar-
gue it should be understood, I would discredit it since it is inconsistent 

with Respondents™ own documentary evidence and the otherwise credi-
ble evidence in the record.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 356unit employees.  I conclude that
 by unilaterally implementing 
revised disciplinary rules on June 1 for unit employees at the 
Grandview and Duke facilities,
 Respondents violated Section 
8(a)(5) and (1) of the Act.
19 D.  The Facially Invalid Rules Allegation 
The General Counsel contends that two of the rules con-
tained in the disciplinary policy which Respondents imple-

mented independently violate Se
ction 8(a)(1) of the Act.   
Rule 1.4 provides: ﬁRefusing to cooperate in the investiga-
tion of any allegation of patient 
(resident) neglect or abuse or 
any other alleged violation of company rules, laws, or govern-
ment regulations.ﬂ  This rule was promulgated and maintained 
in each of the 20 facilities listed in the complaint. 
Rule 1.6 provides: ﬁMaking fa
lse or misleading work-related 
statements concerning the company, the facility, or fellow as-
sociates.ﬂ  The disciplinary policy classifies violations of these 
rules as a category one violation, meaning that employees are 
subject to discharge for violatin
g them.  This rule was promul-
gated and maintained in 19 of the 20 facilities listed in the 

complaint.
20 As to rule 1.4, the General Counsel argues that the Board has 
recognized that an employer ma
y compel an employee to pro-
vide information concerning matters
 that the employer is inves-
tigating before any final discipline has been issued, citing 
New 
Jersey Bell Telephone Co., 308 NLRB 277 (1992); 
Manville 
Forest Products, 269 NLRB 390 (1984); Cook Paint & Varnish 
Co., 246 NLRB 646 (1979), enf. denied 648 F.2d 712 (D.C. 
Cir. 1981).  However, since this ru
le is not confined to matters ﬁstill in the investigative stageﬂ or where ﬁno final disciplinary 
action has been takenﬂ the General Counsel argues that the rule 
may reasonably lead employees to
 believe that they are re-
quired to provide information even after Respondents have 

issued discipline. 
As to rule 1.6, the General Counsel argues that it infringes on 
an employee™s Section 7 right 
to discuss union and other pro-
tected, concerted matters relating to working conditions with 

other employees by permitting 
Respondents to discipline em-
ployees for making statements that are ﬁmerely falseﬂ as op-
posed to ﬁmalicious,ﬂ citing 
Linn v. Plant Guard Local 114
, 383 U.S. 53 (1966); Southern Maryland Hospital, 293 NLRB 1209 (1989); Radisson Muehlebach Hotel, 273 NLRB 1464 
(1985); Stanley Furniture Co., 
271 NLRB 703 (1984); 
Ameri-can Cast Iron Pipe Co., 
234 NLRB 1126 (1978), enfd. 600 
F.2d 132 (8th Cir. 1979). 
Respondents argue that rule 1.
4 requires employees to coop-
erate in investigations and rule 1.6 requires that they tell the 

truth, and that this is no more
 than what Respondents have a 
right to expect from employees.
  Respondents point out that 
nursing care facilities involve the provision of services in cir-
                                                          
                                                           
19 At the hearing Respondents adduced some testimony, conclusory 
in nature, that the modifications in
 the disciplinary policy were of a 
type that employees would always ha
ve been expected to follow.  No 
specific evidence was presented to support this argument, and it is not 
made in the briefs filed by Respondents. 
20 The evidence shows that rule 1.6 maintained at the Caledonia 
Manor facility differed significantly from the rule maintained at the 
other facilities.  This situation is described in more detail below. 
cumstances that are sometimes emergency or near emergency 
situations and that these instit
utions are heavily regulated.  
These institutions must have th
e ability to perform prompt in-
vestigations based on reliable information; otherwise the essen-
tial mission of the nursing home could be compromised.  For 
these reasons Respondents argue th
at it is essential that em-
ployees cooperate in investigations and tell the truth. 
Regarding rule 1.4, the Board held in 
Cook Paint & Varnish, 
supra, that an employer may not compel its employees to an-

swer questions asked by the em
ployer™s counsel relating to a 
pending grievance which was scheduled for arbitration.  The 
Board differentiated between a situation where an employer™s 
inquiry was still in the investigative stage and no final disci-
pline had yet been meted out and the situation where an em-
ployee had already been disciplined and the employer was in 
the process of defending or justifying its conduct.  In the former 
situation the Board noted that it had held that employers did 

have the right to compel employees to cooperate with an inves-
tigation; in the latter situation the Board concluded it was 
unlawful for the employer to do so.  The Board explained that 
in the latter case, ﬁwhen an employer seeks to question its em-
ployees, it moves into the arena of
 seeking to vindicate its dis-ciplinary decision and of discovering the union™s arbitration 
position, [footnote omitted] and moves away from the legiti-
mate concern of maintaining an
 orderly business operation.ﬂ  
Cook Paint & Varnish, 
supra at 646.  In such a situation there 
may be pressures, sometimes subtle, sometimes not, placed on 
the employee to conform the facts to support the employer™s 
case.  The Board concludes that the employee™s Section 7 right 
to make common cause with other employees by resisting an 
employer™s efforts to build its case against the disciplined em-
ployee predominates.
21  Thus, the holding of 
Cook Paint & 
Varnish may be summarized by stating that employees have a 
Section 7 right to support a fe
llow employee by refusing to 
cooperate with an employer in
 building its case against the 
employee in an impending arbitration proceeding.  The Board™s 
holding in this regard is not unlike that in 
Johnnie™s Poultry 
Co., 146 NLRB 770 (1964), enf. denied 344 F.2d 617 (8th Cir. 1965).  That case arose in a cont
ext of an employer™s prepara-
tion for a Board unfair labor practice hearing.  The Board there 
held, inter alia, that an employer
 violates Section 8(a)(1) of the 
Act if it compels an employee to answer questions concerning 
employees™ protected union activit
y during the employer™s pre-
trial preparation process.  The Board made clear that such ques-
tioning could only occur if the employee voluntarily agreed to 
cooperate with the employer™s prep
aration.  In other words, the 
employee had a Section 7 right to refuse to cooperate.
22  21 Although that decision was denied enforcement by the D.C. Cir-
cuit Court of Appeals, the Board has given no indication that I am 
aware of that it has overruled its holding.  The decision remains binding 
on the Board™s administrative law judges. 
22 It is interesting to note that the Board did not mention the 
Johnnie™s Poultry
 test in 
Cook Paint & Varnish.  
Application of that 
well established test to the facts in Cook Paint & Varnish 
may not have 
changed the conclusion the Board r
eached but it may have allayed the 
concerns expressed by the court of appeals concerning per se nature of 

the Board™s holding. 
 BEVERLY HEALTH & REHABILITATION SERVICES 357Having identified the Section 7 rights raised by this allega-
tion, I examine rule 1.4 to determine whether an employee 
reading that rule in a common sense manner would reasonably 
conclude that he or she would incur discipline if he or she exer-
cised the identified Section 7 rights.  The rule provides in perti-
nent part: ﬁRefusing to cooperate in the investigation of any . . . 
alleged violation of company rules, laws, or government regu-
lations.ﬂ  It appears that the plain language of the rule would 
apply to prearbitration and preu
nfair labor practice trial prepa-
ration situations where employee
s cannot be compelled to co-
operate.  Although the Board in 
Cook Paint & Varnish 
used language indicating that an ﬁinve
stigationﬂ applied only to the 
predisciplinary phase of grievan
ce processing, it seems that an 
employee would reasonably conclude
 that that word could in-
clude all phases of the prearbitr
ation process, including witness 
preparation for the arbitration he
aring.  Although, as the Board 
indicated, the nature of the investigation turns more adversial in 
nature as the arbitration hear
ing approaches, it nonetheless 
continues to be an ﬁinvestigationﬂ to determine whether the 

conduct challenged by the grievance was in conformance with 
ﬁcompany rules, laws, or
 government regulations.ﬂ 
Respondents™ argument that all this
 rule requires is that em-
ployees cooperate with an invest
igation only serves to make the 
General Counsel™s case, because, as set forth above, the Board 
has held that an employer cannot
 coerce cooperation in certain 
circumstances.  The argument that Respondents need this rule 
to maintain the highly regulated standards set for nursing 
homes is too broad an argument to be persuasive.  Respondents 
are free to require cooperation in 
investigations in a wide range 
of areas not challenged in this cas
e.  The difficulty with the rule 
is that it is so expansively written that it intrudes upon certain 
specifically defined rights of Re
spondents™ employees.  I con-
clude that rule 1.4 is overbroad to the extent that prohibits em-

ployees from freely exercising the rights described above and 
therefore violates Section 8(a)(1) of the Act. 
Regarding rule 1.6, the Board has consistently held that such 
rules are unlawful since they re
strict not only recklessly or 
maliciously false speech, but also speech asserted in good faith 
which subsequently may turn out to be false.  This restriction 
serves to stifle employees in di
scussions otherwise protected by 
Section 7 of the Act concerning
 union matters and other terms and conditions of employment; th
ey may become hesitant to 
voice their views and complaints concerning working condi-
tions for fear that later they may be disciplined because some-
one may determine that those statements were false.  The im-
pact such a rule has is vividly 
shown in the discipline of Say, 
who, as I conclude below, was unlawfully disciplined relying 
on this rule.  The cases cited above by the General Counsel 
show that this policy has been applied to a wide range of enter-
prises, including health care ins
titutions such as are operated by 
Respondents.  Accordingly, I conclude that by maintaining this 

rule, Respondents violated Se
ction 8(a)(1) of the Act. 
E.  The Revision of Work Schedules Allegation 
The General Counsel alleges that Respondent BEP reduced 
the working hours and modified the work schedules of the ser-vice and maintenance employees at the
 Grandview facility in 
violation of Section 8(a)(5).  
On May 5, then Local 585 presi-
dent Gloria Culp was summoned 
to a meeting at the Grandview 
facility.  Among those present 
at the meeting were Tamara 
Montel, Respondent BEP™s admini
strator at the facility, Culp, 
and Larry Winger, an employee and union steward at that time.  
Montel explained that the nurse™s aides were going to have 
their work schedules reduced by increments of whole days and 
that dietary, housekeeping, and laundry department employees 
would have their schedules 
reduced by amounts ranging from 
one-half hour to several hours per day.  Montel further ex-

plained that reductions were necessary due to a decline in the 
number residents at the facility.  The details of the reductions 
were explained on a individual employee basis.  Culp said that 
the facility was properly using se
niority to effectuate the reduc-
tions, however, the decision to 
make the reductions had not 
been negotiated with the Union and therefore the Union did not 
agree with them.  Montell did not respond.
23 On May 10, Haer received copies of several documents from 
Montel.  Those documents were 
all dated May 5 and were ad-
dressed to employees at the facility; the documents were enti-

tled ﬁReduction in Hours.ﬂ  These were form memoranda 
which stated, ﬁThis is to advise you that because of reduced 
census and the need to reduce hours, your schedule is being 
reduced.  Effective May 25, 1995 your hours will be reduced by 
[various amounts] per day.  If 
you are unable to work a reduced 
schedule we will have to lay you off until such time as our cen-

sus increases.ﬂ  The memoranda advised employees of their 
bumping rights and requested that the employee contact Mon-
tell by 10 a.m. on May 10 to advise her of the employee™s deci-
sion.  Fourteen employees were advised that their schedules 
were reduced 15 minutes per da
y; 18 employees were advised 
that their schedules were reduced
 30 minutes per day.  In addi-
tion, Haer received similar forms advising four employees that 
they were being laid off for the same reasons.  These memo-

randa provided the employees 
with information concerning 
unused vacation and health insuranc
e.  Finally, Haer also re-
ceived similar forms sent to 12
 employees advising them that 
their work schedules had been cut.  The reductions ranged from 
1 day per payroll period (from 8 to 7 days) to 6 days per payroll 
period (from 8 to 2 days). 
On May 12, Haer sent Montell a 
letter on behalf of the Union 
demanding bargaining concerning the reductions.  In the letter 
the Union advised Respondent BEP 
that it felt that the reduc-
tions were not necessary and th
at Respondent BEP was already 
understaffed and that the Union c
onsidered the reductions to be 
layoffs governed by specific por
tions of the expired contract.  
In that regard, the Union asse
rted that under those provisions 
layoffs were to begin with the reduction of hours of the least 

senior employees.  The letter
 concluded by requesting that 
Montell contact the Union immedi
ately to schedule a bargain-
ing meeting.  Respondent BEP did 
not answer this letter.  To-ward the end of May, Haer ca
lled Montel by telephone.  He 
expressed concerns that employ
ees had made to him about the 
reductions and he asked for a response to his letter requesting 
bargaining.  Montel said she would get back to him after she 
spoke with St. Cyr, however, she never did so.  As indicated 
                                                          
 23 These facts are based on the testim
ony of Culp, who I conclude is 
a credible witness. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 358above, on June 8 Haer sent St. Cy
r a letter which in part con-
cerned the disciplinary policy.  In that letter Haer also pointed 
out that he never received a response to his May 12 letter de-
spite the telephone call that he had made to Montell.  Haer 
complained, ﬁIf you are not aware, let me tell you that arbitrary 
and capricious schedule changes 
have created chaos at Grand-
view.  I™m told that employees ar
e laid off or cut back in hours one day, then mandated to work overtime the next day.  This 
preposterous situation must be th
e result of either completely 
incompetent management or a calculated plan to create an at-
mosphere of discord and disintegration.  Either way, there is a 
serious problem for the residents and workers of Grandview.ﬂ  
As also indicated above, St. Cyr re
plied by letter dated June 23.  
In that letter St. Cyr responded 
to the reduction in work sched-
ule issue as follows:  ﬁThe subj
ect reductions were necessitated 
by falling census and a need to operate within good business 
practices as provided for under 
the Management Rights clause 
of the CBA, a clause which remains effective during periods 
when no contract extensions exis
t.  In determining the method 
by which employees™ hours were reduced at Grandview, the 
company has extended the use of the grievance and arbitration 
procedures and if the union believes the facility has violated the 
CBA in areas where the ‚status quo™ has application, it may 
pursue that avenue of recourse.ﬂ   
On July 10, the Haer and St. Cyr were present at a grievance 
meeting.  At the meeting, Haer repeated his request for bargain-
ing on the subject; he advised St. Cyr that the Union had filed 
an unfair labor practice charge with the Board.  Haer asserted 
that many of the grievances they had discussed resulted from 
the modifications that
 Respondent BEP had implemented.  St. 
Cyr asserted that Respondent BE
P had been able to restore 
many of the hours that had been cut.  Haer nonetheless contin-
ued to request bargaining.  St. Cyr said that Respondent BEP 
did not have to bargain over th
e matter because it had discussed 
the procedure it used for the 
reduction with Union Stewards Culp and Wringer, and they concurred.  As to the decision to 

reduce hours and schedules, St. Cy
r said that it was a manage-ment prerogative and management
 had no duty to bargain over 
that decision.
24  Although, as indicate
d above, Culp and Winger 
had agreed to the procedures 
Respondent BEP used in effectu-
ating the reduction, no bargaining ever occurred concerning the 
decision by Respondent BEP to reduce employees™ hours and 
schedules. An employer is generally not 
free to unilaterally alter terms 
and conditions of employment of
 employees represented by a 
labor organization.  
NLRB v. Katz, 
supra.  It is also clear that 
reduction of hours worked by em
ployees is a mandatory subject 
of bargaining.  
Sheraton Hotel Waterbury, 312 NLRB 304 
(1993).  I have concluded above that Respondent BEP reduced 
the hours of unit employees, and 
that it did so without first giving the Union an opportunity to bargain over that decision.
25                                                            
                                                           
24 This is consistent with a written summary of the meeting sent by 
St. Cyr to the Union. 
25 I have further concluded that Re
spondent BEP did give the Union 
an opportunity to bargain concerning the procedures to be used in ef-
fectuating the reduction of hours and 
that the Union agreed that the 
procedures were proper.  Thus, the finding above is limited to the deci-
sion to reduce hours. 
I further note that the reason for the reduction was a reduction 
in census; in other words, a decline in business.  This does not 
establish that the reduction in hours was due to a basic change 
in the direction or scope of the business that might serve to 
privilege Respondent BEP™s conduct from the bargaining proc-
ess.  Further, the changes made
 were substantial and did not constitute the normal day-to-day schedule alterations that might 
not trigger an obligation to bargain.  
Angelica Healthcare Ser-
vices Group, 284 NLRB 844, 853 (1987). 
Respondent BEP argues that the management-rights provi-
sion in the expired contract permitted it to unilaterally engage 
in this conduct.  However, even
 assuming that this was the 
case, that contract had expired and, for reasons already ex-
plained above, the Union™s waiver 
of its right to engage in bar-
gaining on this matter expired with the contract.  Also, Respon-

dent BEP™s argument that the reduction in hours it effectuated 
applied to nonunit as well as unit employees does not excuse it 
from its obligation to bargain with the Union concerning unit 
employees.  Accordingly, I conc
lude that by reducing the hours 
of unit employees on about May 5, without first giving the 

Union an opportunity to bargai
n about that decision, Respon-dent BEP violated Section 8(a)(5) and (1) of the Act. 
F.  The Change in LPN Job Description Allegation 
The General Counsel alleges that in June, Respondent BEP im-
plemented a new policy regarding li
censed practical nurses™ duties 
and job descriptions in 
violation of Section 8(a)(5) and (1).  Susan 
Carbaugh had worked for Respondent BEP for about 13 years at 
the time of the hearing; she is an LPN.  For almost all of that time 
she worked ﬁon the floorﬂ performing typical LPN duties.  At the 
time she started her employment she was not given a job descrip-
tion; she received her training co
ncerning her duti
es from another 
LPN.  Sometime in 1992 she saw a job description for the LPN 
position on a desk; however, no one ever gave her a copy to sign. 
In June 1995, Carbaugh was given a copy of a job descrip-
tion for the LPN position and a ﬁ
notice to associatesﬂ by Mi-
chelle Lockhart, infection contro
l supervisor.  Lockhart asked 
Carbaugh to read the documents, sign them, and return them.  
Carbaugh did so.  The documents that were given to Carbaugh 
were dated June 15 and described the LPNs as ﬁsupervisors.ﬂ26  However, the documents did not accurately describe the duties 

of the LPNs as they were actually performed.  For example, the 
LPNs did not assign work to the nursing assistants or adjust 
their grievances; that was performed by Supervisor Theresa 
Stack.  The LPNs did not evaluate new associates or play any 
role in determining whether they worked beyond their proba-
tionary periods.  The LPNs did not have any responsibility for 
making recommendations concerning annual performance 
evaluations of certified nursing assistants.  The LPNs did not 
directly issue discipline; instead
, they brought the matter to the 
attention of Supervisor Stack, 
who then handled the matter 
from there.  These are only some of the many ways that the job 
descriptions as written did not reflect the reality of the work 
 26 At this time Respondent BEP was in the process of contesting the 
Board™s certification of Local 585 as the collective-bargaining repre-
sentative of a unit of LPNs; Respondent BEP argued that the LPNs 
were supervisors. 
 BEVERLY HEALTH & REHABILITATION SERVICES 359performed by the LPNs.
27  Since the introduction of the job 
descriptions, LPNs have been re
quired to fill out evaluations 
for certified nursing assistants, but otherwise the actual duties 
of the LPNs have continued as before.
28 In June, Linda Marie Wambaugh,
 then organizing director 
for Local 585, met with the LPNs
.  The employees reported to 
her that Respondent BEP had i
ssued new job descriptions and had required them to sign the job description in order to receive 
their paychecks and that this was the first time that Wambaugh 
had learned that new job descri
ptions had been issue.  Wam-
baugh did not request bargaini
ng on the matter since Respon-
dent BEP was refusing to bargain 
in order to test the Board™s 
certification in the underlying representation case. 
As described above, the Union was certified to represent a 
unit of LPNs but Respondent BEP is in the process of testing 

that certification in the Court of
 Appeals, arguing that the LPNs 
are supervisors.  The Board™s 
findings supporting that certifica-
tion are binding on me under the ci
rcumstances of this case.  
Southwestern Bell Telephone Co., 
235 NLRB 963 (1978).  
Also, Respondent BEP in not excused from its bargaining obli-
gation while it pursues an appeal; instead, it acts as its peril if it 
makes in unilateral changes during 
the pendency of the appeal.  
Allstate Insurance Co., 
234 NLRB 193 (1978).  I have found 
above that Respondent BEP pres
ented the unit employees with 
job descriptions that varied substantially from the duties they 

had performed in the past and from the duties that had been 
described in an earlier job desc
ription by assigning them super-
visory duties.  I have furthe
r found that notwithstanding the 
substantial changes in the job descriptions, the actual duties of 
the LPNs have changed only in that they now do written 
evaluations of certified nursing assistants.  The General Coun-
sel argues that these facts show that Respondent™s conduct is a 
transparent, but unlawful, attempt to buttress its appeal now 

pending before the court of appeal
s.  Unilaterally issuing new 
job descriptions to union-represented employees violates Sec-
tion 8(a)(5) of the Act.  
Dickerson-Chapman, Inc., 
313 NLRB 
907, 942 (1994).  This is so even though Respondent BEP has 
not yet required the unit employees to perform the full range of 
additional duties, since the very assignment of those duties and 
responsibilities on employees affects terms and conditions of 
employment.  Unilaterally assi
gning new job duties to union 
represented employees also violates Section 8(a)(5).  
Woods Schools, 270 NLRB 171, 176 (1984).  Moreover, in light of 
Respondent BEP™s clear refusal to
 recognize the Union while it 
tests the Board™s certification, any request by the Union to bar-
                                                          
 27 In many of these same ways the 
new description varied from the 
one that Carbaugh saw on a desk in 1992.  In light of the clear differ-
ences between the two written job descriptions, the testimony of Wam-
baugh, former organizing director fo
r Local 585, that LPNs had been 
asked to sign the same job description 
that had been in effect at the time 
of the Union™s certification is clearly erroneous. 
28 These facts are based on the testimony of Carbaugh, who, as 
noted, is a long-term employee still employed by Respondent BEP.  I 
find her testimony to be fully credible.  In addition, Respondents stipu-
lated at the hearing that the testimony of Beverly Higbee would cor-
roborate that given by Carbaugh concerning the duties of the LPNs and 
the differences between those duties and the duties described in the new 
job descriptions issued June 15. 
gain on this subject would have been futile.  I therefore con-
clude that by issuing new job 
descriptions and changing job 
duties for the LPNs without bargaining with the Union, Re-

spondent BEP violated Section 
8(a)(5) and (1) of the Act. 
G.  The 8(a)(3) Allegations 
1.  Oneita Say 
The General Counsel allege
s that Respondent BEP sus-
pended employee Oneita Say for 
2 weeks in violation of Sec-
tion 8(a)(3) and (1).  Say began working at the Grandview fa-

cility in 1992; she worked as a nursing assistant.  Say ended her 
employment there in 1995 after she had a work injury that re-
sulted in workers™ compensation proceeding.  When last em-
ployed at the facility, Say worked the 11 p.m. to 7 a.m. shift 
where she was supervised by Donna Puleo.  In her last written 
appraisal for the year ending April 30, 1993, Say received an 
overall rating of
 ﬁvery good.ﬂ 
In the fall of 1993, Say became a union steward at the facil-
ity.  The following year Tamara Montell became the adminis-
trator at the facility.  Montell took the local union officials to 
lunch as part of introducing herself to the staff.  During the 
luncheon Montell said that she had not worked with unions 
before and that she hoped that she and the local union officials 
would be able to resolve grievances quickly and informally.  
She also said that she had an ﬁopen doorﬂ policy and that they 
should feel free to come in an
d discuss concerns with her.  
When one of the luncheon attendees questioned whether there 
would be any repercussions or breaches of confidentiality if this 
process was used, Montel assured them there would be com-
plete confidentiality and 
no repercussions.   
About a year later, in July, Say and Gloria Culp, then presi-
dent of Local 585, visited Montel in her office.  The purpose of the meeting was to discuss problems that employees had raised 
with Say.  During the meeting Say and Culp complained that 
Supervisor Puleo was not properly rotating the employees to 
work in the more difficult wings of the nursing home; that Pu-

leo was showing favoritism in the way she assigned work.  

Montell responded that she found that hard to believe.  Say then 
said that there were other problems with Puleo as well.  Say 
asserted that Puleo had left th
e facility while on duty to go 
home and change clothes.  Say al
so claimed that the residents 
of the facility were not getti
ng proper care because the employ-
ees were overworked and unable to complete all their assigned 

tasks.  Montell said she would investigate the matters and 
would get back to Say and Culp.   
The next day, August 3, Say was approached by Puleo while 
at work.  Puleo, who usually ad
dressed Say by her middle name 
Jane, on this occasion addressed 
her as ﬁSayﬂ and said that she 
wanted Say to take the vital signs of the residents in a timely 
fashion.  Say replied that she always turns in those reports 
when she is supposed to ﬁto the best way that I can.ﬂ  Say left 
and started to prepare to perform her work.  Puleo then said that 
she wanted to talk with Say; she asked why Say had told all 
those lies in the office with Montell.  Say denied that she did 
that, but Puleo insisted that sh
e had. After another denial the 
discussion became louder and more 
heated.  Puleo insisted that 
Say had told Montell that ﬁnone of
 the workers on the eleven to 
seven done their jobs.ﬂ  Say again 
denied this, asserting that it 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 360was all wrong.  Puleo asked why 
Say had not come to her with 
the problems, and Say said that the problems had been ongoing 
for a long time.  Say said she had a lot of work and had to get 
started.  As Say walked away Puleo followed her and continued 
to discuss the matter.  Say prot
ested that she did not want to 
discuss the matter, that she was falling behind in her work, and 

that she was becoming upset.  But Puleo persisted; she insisted 
on knowing why Say had not come to her first and instead 
brought the matters to Montell.  Say began to shake; she began 
crying; as she described it, ﬁI 
was a total wreck.ﬂ  Puleo in-
structed Say to go to the nurses™
 station since residents were 
being disturbed by their discussion.
  Once at the nurses™ station 
Puleo resumed her questioning of 
Say.  At one point Say said, 
ﬁI want you to understand someth
ing:  I am a union steward.  I have a job.  It™s to represent these people when they come to 

me with a problem.  And I was 
asked to have something done about this, file a grievance or do 
something about this situation, and that™s exactly what I was do
ing, taking care of complaints 
and problems of my coworkers on the eleven to seven shift.ﬂ  

Later during the shift Puleo told Say to be sure that certain 
work was on Puleo™s desk by 4 o™clock because Puleo was tired 
of the work always being late.  Then Puleo told Say not to leave 
other work for someone else because Puleo ﬁwas tired of [Say] 
busting [her] ass to get out that door at seven o™clock.ﬂ  Say 
protested that her timecard woul
d show that she very seldom 
left the facility before 7:15 or 7:30 a.m.   
At another point during the shift Puleo said that she wanted 
to prove something to Say.  Puleo assembled all the employees 
on the floor and told them that Say had gone to the office and 
told Montell that none of them did their work.  Puleo asked the 
employees if that was true, that they did not provide care for the 
residents.  Say again protested, ﬁI
 did not say that.  That wasn™t 
the way it was.ﬂ  Say walked aw
ay. She was so distraught that 
when she went to pick up a box of gloves, she dropped the box, 
and when she went to pick it up again, she dropped it again.  
Say then told another employee that she had to go home, that ﬁI 

am shaking so bad, I can™t even think what I™m doing here.  I 
can™t even do my work.ﬂ  She then told Puleo essentially the 
same thing.  Puleo then asked to talk with Say again; she of-
fered to help Say with her work so she could catch up, and she 
advised Say that it would not be in
 her best interest to leave.  
Say sat down and had a glass of 
water, but Puleo resumed her repetitive questioning.  Say nonetheless worked her entire 
shift.29 That morning, August 4, Mont
ell received a written version 
of the events that occurred during the preceding shift from Pu-
leo.30  In that document Puleo asserted that Say had shaken her 
finger in Puleo™s face and said in a loud voice that she had no 

respect for Puleo as a nurse.  According to Puleo™s written de-
scription, she asked Say to ke
ep her voice down, that the pa-
                                                          
                                                           
29 Counsel for the General Counsel stated at the hearing that she was 
not alleging that any of the con
duct described above independently 
violated the Act.  Accordingly, 
I make no findings in that regard. 
30 That document, as well as other written statements concerning 
these events, are clearly hearsay and,
 thus, were not received into evi-
dence for the truth of the matters 
asserted therein concerning these 
events.  Instead, they were received into eviden
ce solely for the purpose 
of showing what Respondent BEP relied on in disciplining Say. 
tients were sleeping, but Say con
tinued to loudly assert that 
Puleo knew that employees were
 not doing a complete ,job.  
Puleo™s written version accused Say of making false or mis-
leading work related statements 
by asserting that employees did 
not actually make their rounds w
ith the residents and that Say 
was guilty of ﬁResident neglectﬂ when she admitted that she did 
the same and was guilty of failure to report the foregoing to 
management.  Finally, Puleo™s written version asserted that Say 
had been guilty of insubordination when Say slammed some 
items down on the desk, pointed her finger at Puleo, and said 
that she was going home and was going to call Montell. 
 When Say arrived home that morning she received a call for 
Angela Huffman, director of nurs
ing.  Huffman requested that 
Say come into the office.  Say 
asked if it invol
ved discipline; 
Huffman replied that they only wanted to talk to her.  Say re-
sponded that she would let Huffman know if she would be able 
to come in.  Say then managed to get in touch with Culp, who 
met Say in the parking lot outside the facility.  After advising 
Culp of the events of the last day, Say went with Culp to Huff-
man™s office where Montell was also present.  At the meeting 
Say was given an ﬁAssociate 
Memorandum.ﬂ  That document revealed that Say was being su
spended beginning August 4 for 

a ﬁCategory I Violation.ﬂ  Specifically, it indicated that Say had 
violated sections 1.6 and 1.2131 by ﬁMaking false or misleading 
work-related statements concerning the facility or fellow asso-
ciates/Insubordination.ﬂ  In the po
rtion of the document entitled 
ﬁSupervisor™s Commentsﬂ it states, ﬁOn the 11 to 7 shift 8/3/95 
am 8/4/95 Associate stated in a 
harsh tone to RN supervisor 
that she [had] no respect for her as an RN and further stated that 
no one ever gets changed on first rounds on this shift (11Œ7)Š
implying fellow associates don™t 
do their job.ﬂ  This document 
was read to Say at the meeting and she was told that she was 
suspended pending further investig
ation.  Culp responded that 
the Union did not agree with the suspension because the new 
disciplinary policies that had be
en put in effect had not been 
first negotiated with the Union.  Culp pointed out that they had 

earlier assured Say that no discipline would occur at this meet-
ing, yet they in fact disciplined Say.  Culp said that they lied 
and made false statements.
32  At some unspecified point Say 
was provided an opportunity to submit a written statement con-
cerning the incident to Respondent BEP, but she declined to do 
so. 
Thereafter, an investigation 
was conducted by Angela Huff-
man, director of nursing at the 
Grandview facility.  During the 
course of the investigation stat
ements were provided by various 
 31 Sec. 1.6, dealing with false or 
misleading statements, has been de-
scribed more fully above.  S
ec. 1.21 is ﬁInsubordination.ﬂ 
32 The foregoing facts are based on 
testimony of Say and Culp, both 
of whom I found to be credible witnesses.  Puleo did not testify at the 
hearing.  Montell testified in su
mmary fashion concerning the meeting 
with Say and Culp; her testimony does not conflict in any material 
manner from the facts found above.  Huffman also testified, but she 
was able to recall very little in terms of detailed, credible facts.  As 
more fully described elsewhere in this decision, although various writ-
ten statements were received into
 evidence concerning these events, they were not received for the truth 
of the matters asserted in the state-
ments and, thus, cannot serve to contradict the direct testimony given 

by Say and Culp. 
 BEVERLY HEALTH & REHABILITATION SERVICES 361persons concerning the events that led to Say™s discipline.
33  A 
statement from Patricia McDevitt, registered nurse, is dated 
August 10.  In that statement McDevitt relates the following.  
On August 3 she heard Puleo ask Say why Say had failed to 
perform a certain task and Say™s 
voice escalated in responding.  
Puleo said that the hallway was not the place for that discus-

sion.  Shortly thereafter, McDevitt heard Say say that she was 
leaving but was going to call Montell first.  Puleo told her to 
wait; that she wanted Say to tell the other employees what she 
had said earlier.  Puleo then assembled the employees and 
asked Say whether she had said
 that the employees did not 
check the residents while making their first round.  Say admit-

ted that she had said that.  Several employees disagreed with 
Say™s assertion.  After questioni
ng by Puleo, Say admitted that 
she also did not check the residents and that she failed to report 

other employees who she claimed had failed to do so.  McDe-
vitt noted that at one point she observed Say shaking her finger 
at Puleo, but she could not hear what was being said.  Kimberly 
Rodgers, certified nursing assistant, also submitted a statement 

dated August 10.  Rodgers™ written description of the events of 
August 3 follows.  She heard Puleo explain to Say that Say 

should have answered a bell that
 was ringing from a resident 
and changed the resident instead of walking by.  Say responded 

by practically shaking her finger 
in Puleo™s face and saying in a 
loud voice that no employees change residents during their first 
rounds and that she had no respect for Puleo.  Rodgers then 
claims that she interjected and said that she does do her work 
and changes the residents when necessary; Say and Rodgers 
began arguing with Say speaking 
loudly.  Say then slammed a 
thermometer down on a bedside stand and said that she was not 
going to work; she was going to call Montell.  Later, Rodgers 
was called to a meeting by Puleo at which Say repeated her 

claim that employees did not cha
nge residents during their first 
rounds.  Douglas Erdley, licensed
 practical nurse, also submit-ted a written statement dated August 10.  In that statement Erd-
ley asserts that he heard Puleo giving Say very specific instruc-

tions concerning Say™s responsibilities.  Say seemed to feel that 
she would be unable to do all of her work if she was to do the 
work as described by Puleo and that she did not need to do the 
work assigned by Puleo.  Later, Say made the now familiar 
remarks concerning going home 
and calling Montell and the 
meeting with employees followed.  Mary McBride, certified 
nursing assistant, submitted a brief written statement dated 
August 11.  McBride writes that she was called into a meeting 
by Puleo where Say denied having said that she was the only 
person changed beds on the first rounds.  Lastly, Rita 
Sabousky, certified nursing assi
stant, submitted a written statement dated August 9.  She 
writes that she was called to a 
meeting where Say claimed that
 the employees were not doing 
their jobs; that Say was upset because she had to take vital 
signs and made a big scene.  
The document contains other as-
sertions not adequately explaine
d in the record to understand 
with certainty.   
                                                          
                                                           
33 None of the employees who provi
ded statements testified at the 
hearing in this case.  Again, these 
statements also were received only to 
show what was relied on in reachi
ng the decision to discipline Say. 
Neither Montell nor Huffmann s
poke directly to the employ-
ees who provided the statements
 concerning the events de-
scribed therein.  Nor were Montell nor Huffman aware of the 

circumstances under which the statements were given.  It is 
therefore unclear, for example, whether Puleo played any role 
in taking these statements.  In any event, Montell concluded 
from the statements that the allegations against Say had been 
substantiated but that Say would be given an opportunity to 
improve her work attitude after serving a 2-week suspension. 
About 2 weeks later Say was notified that she could return to 
work.  Instead of returning to work, Say applied for and re-
ceived stress-related leave, and 
thereafter, as indicated above, 
was involved in a workers™ comp
ensation proceeding.  In set-
tlement of that proceeding, Say signed a document dated Janu-
ary 23, 1996, which included the following:  ﬁThe employee 
has voluntarily resigned from he
r employment with the em-
ployer effective January 23, 1996 for reasons other than her 

work-related injury.  In lieu of
 employee resigning, she volun-
tarily agrees to withdraw N.L.R.B. Complaint [sic].ﬂ At no time 

had Say ever filed a charge hersel
f concerning her suspension.   
I begin the analysis of this al
legation by pointing out that Say 
was engaged in protected uni
on activity when, as union stew-
ard, she and Culp visited Montel
l and complained on behalf of 
employees about Supervisor Pu
leo and their perception that 
employees were so overworked that they were unable to com-
plete their assigned tasks.  I fu
rther conclude that Say™s encoun-
ter with Puleo the next day was 
a continuation of that protected 
union activity.  Although the discussion took place on the work 
floor, it was Puleo who chose to engage in the discussion with 
Say at that time and location.  Moreover, it was clear that Puleo 
had learned of the discussion Sa
y had earlier with Montell since 
Puleo directly indicated as mu
ch to Say during their discus-
sions.  During the discussion Say continued to defend the posi-
tion she and Culp had taken in th
eir conversation with Montell.  
As union steward, she clearly was entitled to do so.   
It was Puleo who continued to press the matter in a manner 
obviously designed to anger and upset Say.  Puleo was quite 
upset with what Say had told Montell but, as indicated, Say™s 
comments were protected under the 
Act.  Nothing that Say said 
or did during the discussions she had with Montell or Puleo was 
so outrageous or inappropriate that it would deprive Say of the 
protection of the Act.  
Caterpillar, Inc., 
321 NLRB 1178 
(1996).  The evidence clearly s
hows that Say was disciplined 
because of the manner and content of her encounter with Puleo, 
an encounter which was protected union activity.  It follows 
that this discipline violated 
Section 8(a)(1) of the Act.  
Mast Advertising & Publishing, 
304 NLRB 819 (1991).
34 The General Counsel argues that under the analysis set forth 
in Wright Line35 should be applied in this 
situation.  I find that 
analysis inappropriate in these circumstances because I have 
concluded that the conduct for which Say was disciplined was 
protected union activity.  
Neff-Perkins Co., 
315 NLRB 1229 fn. 2 (1994).  Respondent BEP appeared to argue at the hearing 
that Say signed a release that waived her right to any further 
 34 It is unnecessary to determine whether this conduct also violated 
Sec. 8(a)(3).  Id. at 820 fn. 7. 
35 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 362relief, based on the document qu
oted above; no such argument 
is made in Respondent BEP™s brief.  I conclude that the quoted 
language is too ambiguous to constitute a clear and knowledge-
able waiver. 
2.  Robert Reed 
The General Counsel contends 
that employee Robert Reed 
was suspended for 3 days by Re
spondent BEP in violation of Section 8(a)(3) and (1).  Reed 
began working at the Grandview 
facility in November 1994; at the time of the hearing he was 
employed as a housekeeper.  He 
served as a member of the Local 585™s bargaining team for the contract that was negoti-

ated in 1992.  In 1995, he attended
 about five or six bargaining 
sessions between Local 585 and Respondent BEP.  In addition, 
in early 1995, Reed attended a bargaining session involving the 
facility located in Meadville, Penns
ylvania.  He did this as an 
employee observer at the invitation of the Union.  At this meet-
ing St. Cyr, Respondent BEP™s 
chief negotiator, commented 
that he has noticed Reed at
 other bargaining sessions.   
At some point prior to Reed™s suspension but after the con-
tract had expired, housekeeping
 employees were assigned the 
duty of mopping the floors.  Be
fore that time a maintenance 
employee had performed that task
.  Reed asked his supervisor, 
Missy Allen, why they now had to mop the floors; she ex-

plained that this was necessary because the number of residents 
in the facility had declined and that the maintenance employee 
had been assigned to clean the office area.  In addition, as more 
fully described above, Reed wa
s one of the employees whose 
work schedule was reduced one-half hour per day. 
On November 10, shortly before his shift was to end, Reed 
kicked a plastic bucket while in the bathroom of a resident™s 

room.  This made a loud noise.  
At the time Reed did this the 
door to the bathroom was closed, but the door from the room to 
the corridor was open.  The resident was occupying the room at 
the time.  Nurse Jeffries came into the room and said that she had heard a loud noise and thought that the resident may have 
fallen.  Reed told her that he was upset ﬁabout our additional 
workload and reduction in hours.ﬂ   
On November 14, while he was on vacation, Reed was 
summoned to the office of Ange
la Huffman, Respondent BEP™s 
director of nursing at the fac
ility.  Also present was Larry 
Winger, steward for Local 585, and Missy Allen, housekeeping 
supervisor.  Huffman said that Reed was being suspended 
pending an investigation because, on November 10, he made 
too much noise in the resident™s room; she said that an RN had 
complained.  Winger protested that it seemed unfair to an-
nounce the suspension while Reed was on vacation, but Huff-
man asserted that it could be done whenever they wanted to.  
Reed was given a document at that
 time which indicated that he 
was being suspended pending an 
investigation for committing a 
category 1 violation by 
violating rule 1.13.
36  It described the 
violation committed by Reed as ﬁImproper, inappropriate con-
duct in the workplace.ﬂ  At some point Reed wrote on the 
document in the section provided for associate™s comments: 
                                                          
                                                           
36 This rule provides: ﬁConduct widely regarded as immoral, im-
proper, fraudulent or otherwise inappropriate in the work place, includ-ing, but not limited to unlawful 
harassment of other associates.ﬂ 
ﬁManagement dosent [sic] show Associates respect.ﬂ  Reed was 
given an opportunity to respond to the allegation in writing, but 
he chose not to.  Thereafter,
 after Respondent BEP had com-
pleted its investigation of the 
matter, the following was added 
to the document in the section provided for supervisor™s com-
ments: ﬁInvestigation completed on 11Œ17Œ95.  After reviewing 
statements and interviewing st
aff and residents we have 
changed to a category II violati
on #2.8.  (Failure to maintain 
acceptable respect for others.)ﬂ
37  Also added to the document in the section provided for correc
tive action to be taken by the 
employee was: ﬁ[Reed] shall treat others with respect and kind-
ness.  And when he is upset or angry he should ask to speak in 
private with those necessary.  Do not throw or bang items or 
equip. around room.ﬂ  Reed received a 3-day suspension. 
Thereafter, Reed filed a grievance on the matter.  At a griev-
ance meeting Reed untruthfully said
 that he had accidentally hit 
the bucket.   
The board™s analysis in 
Wright Line 
applies to the determina-
tion of whether Reed™s discipline violated the Act.  The Board 
has restated that analysis as follows: 
 Under Wright Line
, General Counsel must make a 
prima facie
 showing that the employee™s protected union activity was a 
motivating factor in the decision to discharge him.  Once this 
is established, the burden shifts to the employer to demon-
strate that it would have taken the same action even in ab-
sence of the protected union activity.
7  An employer cannot 
simply present a legitimate reason for its actions but must per-
suade by a preponderance of the evidence that the same action 
would have taken place even in
 the absence of the protected 
conduct.
8  Furthermore, if an employer does not assert any 
business reason, other than one found to be pretextual by the 
judge, then the employer has not shown that it would have 
fired the employee for a lawful, nondiscriminatory reason.
9 ________________ 
7 NLRB v. Transportation Management Corp., 462 U.S. 393, 400 (1983). 
8 See GSX Corp. v. NLRB, 918 F. 2d 1351, 1357 (8th 
Cir. 1990) (ﬁBy assessing a legitimate reason for its deci-
sion and showing by a preponderance of the evidence that 
the legitimate reason would have brought about the same 
result even without the illegal motivation, an employer can 
establish an affirmative defense to the discrimination 
charge.ﬂ) 
9 See Aero Metal Forms, 310 NLRB 397, 399 fn. 14 
(1993).  T & J Trucking Co.,
 316 NLRB 771 (1995).  This was further clarified in
 Manno Electric
, 321 NLRB 278 (1996). 
Examining the General Counsel™s
 case, I conclude that he 
has failed to meet his initial burden.  It is clear that while Reed 
engaged in union activity, it was not the type of activity that 
differentiated him from other uni
on supporters in any signifi-
cant way.  While the evidence shows that Reed was noticed by 
St. Cyr when he attended a bargaining session, there is no evi-
dence of any animus directed to R
eed.  Nor is there evidence of 
 37 That rule provides: ﬁFailure to maintain acceptable standards of 
respect for others.ﬂ 
 BEVERLY HEALTH & REHABILITATION SERVICES 363timing from which unlawful motive could be inferred.  Also, 
the General Counsel, in his brief, admits that Reed engaged in 
misconduct for which he deserved to be discipline.  Thus, this is not a pretext case from which unlawful motive can be in-
ferred. 
The General Counsel argues that Reed™s discipline was ex-
cessive.  Under the disciplinary system then in place for cate-
gory 2 violations of the type for which Reed was disciplined, 
ﬁviolations generally advance through four (4) progressive 
steps of discipline.ﬂ  The first 
step of that system would be a 
written warning since Reed had no prior history of misconduct 

of this type.  Moreover, the General Counsel points out that on 
Reed™s disciplinary memorandum, Respondent BEP initially 
checked the box indicating that the matter was at the step 1 
level of discipline ﬁ1st written warning.ﬂ  The General Counsel 
argues that the 3-day suspension was excessive and therefore it 
was motivated by Reed™s union act
ivity.  I find this argument 
unpersuasive.  First, Respondent
 BEP™s policy provides that ﬁgenerallyﬂ progressive discipline w
ould be applied; it is not set 
in stone.  Second, the discipline given to Reed, when compared 
to his misconduct, is not so out of line as to compel the conclu-
sion that some other factor must have come into play in Re-
spondent BEP™s decision to disciplin
e him.  Even if I were to 
consider this as some eviden
ce tending to support a prima facie case, it is insufficient to carry the day in light of the absence of 
evidence of animus, timing, etc.
38  I conclude that the General 
Counsel has failed to carry his in
itial burden in establishing that 
the suspension of Reed violated the Act.  Accordingly, I shall 
dismiss that allegation in the complaint. 
3.  Denise Foltz   
The General Counsel allege
s that Respondent BEP sus-
pended on June 21, 1996,39 again suspended on November 14, 
and then discharged on November 20, its employee, Denise 
Foltz, in violation of Section 8(a)(3) and (1).  Foltz was em-

ployed at the Caledonia Manor f
acility located in Fayetteville, 
Pennsylvania.  She began her 
employment there on March 30, 
1994; she was employed as a part
-time dietary aide.  Her im-
mediate supervisor was Lisa Pi
etropola, dietary manager.  
Since February 1997, Foltz has worked for District 1199P, 
Service Employees Internationa
l Union as an organizer. 
On June 26, Foltz received a performance evaluation that 
was approved by Maria Spinazzola, 
facility administrator.  In 
seven of the eight categories for which she was evaluated, Foltz 

received a rating of ﬁvery good,ﬂ which is the second highest 
rating of five possibilities; she received ﬁsatisfactoryﬂ in the 
eighth area.  Her overall rating 
was ﬁvery goodﬂ and the evalua-
tion contained generally favora
ble comments concerning Foltz™ 
work.  At the hearing, Spinazzola described Foltz as a ﬁwonder-
ful employee.  She was very valued in the dietary department 
for her hard work and efforts.ﬂ 
                                                          
                                                           
38 The General Counsel also argues that unlawful motive is estab-
lished from the failure of Respondent
 BEP to adequately investigate the 
matter.  That argument is not factually supported by the evidence in the 
record.  I have concluded above that Reed was given an opportunity to 
present his written version of the 
events and that Respondent BEP investigated the matter before
 discipline was meted out. 
39 All dates hereinafter are in 
1996 unless otherwise indicated. 
Local 668 has represented certain
 employees at
 the facility for over 10 years.  The Union and Respondent BEP recently 
agreed to a successor contract, 
the prior contract having expired 
on November 30, 1995.  On April 1, 2, and 3, 1996, there was a 
strike in which about 35 to 40 
employees participated and the 
facility was picketed.  Foltz wa
s not scheduled to work those 
days, however, she did participate in the picketing of the facil-
ity on each of the 3 days for about 6 to 8 hours a day.  Foltz 
returned to work on April 4.  During the strike several striker 
replacement employees were hired into the dietary department 
where Foltz worked; there also were several employees still 
working who had not been replaced.  There was tension be-
tween the two groups of employees. 
Foltz also filed several grievances. Although Foltz did not 
occupy any official position with the Local 668, she had been 
designated by Local 668 to be the person who filed the griev-
ances in the absence of the regular
 grievance filer.  On June 19, 
she filed a grievance concerning a 25-cent-per-hour supplement 
for performing training duties.  The grievance was resolved at 
the second step of the grievance procedure with the result that 

Foltz received the training supplem
ent.  On June 21, Foltz filed a grievance on behalf of employee Betty Synder concerning the 
alleged failure to grant Synder every second weekend off.  This 
grievance was resolved at the th
ird step of the grievance proce-
dure with the result that Synder was granted every second 

weekend off. 
On June 21, Foltz began work at
 1 p.m.  Later that day Foltz 
was summoned into Spinazzola™s office where Spinazolla said 
that she had received complaints from several employees that 
Foltz had been soliciting on behalf of the Union and distribut-
ing literature to employees whil
e she should have been work-ing.40  Foltz admitted that she had done so, except that she said 
that she was beginning her 15-minute break.  Foltz was told she 
was being put on a 3-day suspen
sion pending investigation.  
Foltz was given written notifica
tion that she was being sus-
pended pending an investigati
on for violating rule 1.14.
41  Un-
der the portion of the document providing for supervisor™s 
comments, it reads ﬁLeft job site
 to distribute union propaganda 
to other associates.ﬂ  Under 
the portion of the document pro-
vided for employee comments Foltz
 wrote ﬁI do not feel I was 
in violation of this code of conduct because I was beginning my 
fifteen minute break and I was 
NOT threatening anyone.ﬂ  
On June 24, Foltz received a call from Spinazzola to report 
to work.  Foltz was later told that day by Spinazzola that the 
allegations against Foltz were substantiated and that Spinazzola 
had also discovered that Foltz had distributed a union card on 
the work floor.  Foltz admitted that she did give out the union 
card.  On a copy of the written suspension that Foltz had been 
given 3 days earlier Spinazzola 
added ﬁ3 day suspension.  Re-
 40 Spinazzola was unable to testify co
nsistently as to the exact words 
she used to advise Foltz of this.  
I conclude, however, that the substance of the instruction is as related above.  The record establishes that what-
ever words were used by Spinazzola, Foltz clearly understood that she 
was permitted to engage
 in union activity dur
ing her breaktime and 
during cross-examination Foltz admitte
d this is what Spinazolla told 
her.   
41 That rule provides ﬁViolation of
 the Company™s Code of Conduct 
and Business Ethics.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 364instated stating should harassment/distribution of union lit. 
occur again, she would be terminated.ﬂ and ﬁSuspension for 3 
days.  Explained to associate to
 only distribute literature on 
break time/off clock.ﬂ  Spinazzo
la advised Foltz that she was 
not to distribute literature or solicit while she was working; that 
if she did this again she would be terminated.
42 At the hearing, Spinazzola explained that the discipline im-
posed on Foltz was based on complaints she had received from 
three employees regarding Foltz.  One such report came from 
employee Vivian Hoover, who submitted a written note dated 
June 21 which stated, ﬁI was in 212 working and came out the 
door when Denise Foltz handed me union documents and in-
formation to join union [sic]. 
 Denise was pushing a cart of 
pitchers so she was obviously wo
rking.ﬂ  Another report came in the form of a statement signed by employees Brenda Rotz 
and Heather Hahn which read, ﬁOn 6/21/96 Denise Foltz ap-
proached me while I was cleaning St 1 Dining Room and she 
came out of the Dietary Dept. and handed me papers to read 
and sign about the Union, and wanted me to sign a ‚petition-
like™ form right there & then, but, I refused.  Reported to Su-
pervisor and then to Administrator.ﬂ
43  Respondent BEP maintains a lawf
ul no-solicitation rule that 
prohibits employees from engagi
ng in solicitation during work-
ing time or in immediate resident-care areas; it also maintains a 
lawful no-distribution rule that
 prohibits employees from dis-
tributing literature in work areas of the facility.  Respondent 
BEP has designated areas that employees may use to take their 
15-minute paid breaks.  These include a breakroom, outside the 
facility, and any area not being us
ed by a resident.  The dining 
room where the June 21 incident took place is considered a 
resident area where employees are not supposed to take a 
break.44  Concerning breaktimes, Respondent BEP does not 
require employees at this facility to take their breaks at certain 
times; they are free to take them
 whenever they want.  Respon-
dent BEP also allows employees to engage in conversation with 
each other while they are continuing to work. 
Spinazzolla reviewed the employee statements and consid-
ered Foltz™ claim that she was starting her break.  Spinazzolla 
decided that Foltz should be paid for the time that Foltz had 
been off from work as a result of the suspension.  Spinazzola 
explained that she believed that
 Foltz ﬁwas possibly taking her 
15-minute break,ﬂ and since Fo
ltz was a good employee, she 

decided to call Foltz back to work and pay her for the time that 
she was off.
45  However, Pietropola credibly testified that she 
did not believe Foltz™ assertion th
at Foltz was starting her break 
when she encountered the employees.  Pietropola explained that 
                                                          
 42 The foregoing facts are based on the testimony Pietropola and 
Spinazzola.  Where the testimony of Fo
ltz is in conflict with their tes-
timony, I do not credit Foltz. 
43 In light of hearsay objections these documents were not received 
for the truth of the matters asserted therein but only as reports relied 
upon as a basis for the discipline. 
44 Foltz testified that she did take 
her break in the dining room when 
the weather was hot and the air 
conditioning was not functioning in 
other break areas.  Assuming this was 
the case, there is no evidence that on June 21 there was any heat problem that would justify this deviation 
from the normal rule. 
45 Foltz did not deny that she was paid for the time off. 
Foltz had just started work at 1 
p.m. and the incident occurred 
around 2 p.m. and that most employees do not take a break so 
soon after starting work.  She also explained that the incident 
occurred in the dining room wh
ere employees are not allowed 
to take breaks.  Pietropola testified that she had no problem 
with Foltz or any other employee talking about the Union while 
they were working.  However,
 Pietropola indicated that the 
problem with Foltz™ conduct was that she was handing out lit-
erature and not working.   
The General Counsel argues that the paid suspension and 
warning violated the Act.  I apply the analysis in 
Wright Line, 
supra, in resolving this allega
tion.  The General Counsel argues 
that Foltz was disciplined on June 21 because of her protected 
union activities.  As of that date Foltz was one of many em-
ployees who had joined the picketing in April and had filed 

only two grievances.  There is no evidence, for example, show-
ing that grievance filing was rare and, thus, that this was a sig-
nificant event.  Neither of the grievances appears to be anything 
out of the ordinary; they seemed
 to be the typical grievances 
that could be expected in a mature bargaining relationship such 
as existed between Respondent BE
P and the Union at this facil-
ity.  Significantly, there is ab
solutely no evidence that Respon-
dent BEP harbored animus towards Foltz because of those ac-
tivities.  While the timing of the discipline supports the General 
Counsel™s case, other factors te
nd to undermine the argument.  
Most telling is that despite the 
fact that Respondent BEP had 
evidence that Foltz had violated its rules, Spinazolla decided to 

pay Foltz for the time off.  I conclude that Spinazolla was, in 
effect, giving Foltz a break.  This conduct hardly shows the 
animus that typically accompanies an effort to stifle union ac-
tivity.  Additionally, only 2 days later Foltz received a favor-
able work evaluation approved by Spinazolla.  This too does 
not fit comfortably with the General Counsel™s case.  I conclude 
that the General Counsel has failed to meet its initial burden of 
showing that Foltz™ picketing 
activity and grievance filing 
played a part in Respondent BEP™s decision to discipline Foltz 
on June 21 and 24.  I conclude that Foltz was disciplined for the 
reasons stated by Respondent BEP. 
Before I turn to examine whether the reasons given by Re-
spondent BEP for the discipline of Foltz were themselves law-
ful, I will address certain ar
guments made by
 the General 
Counsel in his brief.  The General Counsel first argues that 
Spinazzolla™s testimony should be discredited, based primarily 
on the obvious difficulty Spinazolla
 demonstrated at the hear-
ing relating the words she used in advising Foltz as to when 

Foltz could or could not engage in union activity.  I have con-
sidered that testimony, but I 
have determined to nonetheless 
credit the testimony of Spinazolla because I conclude that it is 

more believable on the whole than that of Foltz.  In the same 
vein, the General Counsel argues that if Spinazolla had diffi-
culty relating precisely what 
Respondent BEP™s rules were concerning solicitation and distri
bution, how were the employ-
ees to understand the rules.  The 
answer to this argument is that Respondent BEP posted rules that
 were clear and there is no 
credible evidence that clear la
nguage of the rules was obfus-
cated to the degree that the rules became ambiguous.  Indeed, 

Foltz clearly understood throug
hout her employment that she 
was allowed to engage in solicitation during her breaktime; 
 BEVERLY HEALTH & REHABILITATION SERVICES 365indeed she asserted that as 
a reason her conduct was not im-
proper.  The General Counsel also argues that since Spinazolla 
believed that Foltz had, in fact, been on breaktime at that time 
and, thus, paid her for the time off, it was inconsistent, if not 
unlawful, for Spinazolla to fail to rescind the discipline in its 
entirety.  I do not interpret Spinazzolla™s testimony in this way.  
Having heard the testimony while observing the demeanor of 
the witness, I conclude that what Spinazolla was relating was 
that she believed that Foltz 
had ﬁpossiblyﬂ been taking her 
break and not, as the General Co
unsel argues, that she believed 
Foltz completely.   
The reason given by Respondent 
BEP for Foltz™ discipline is 
that she engaged in solicitation and distribution of literature 
during working time.  Inasmuch as Respondent BEP had lawful 
rules restricting such activity to nonworking times, such disci-
pline would not be unlawful if the employee breached the rules.  
Our Way, Inc., 268 NLRB 394 (1983).  I conclude that Re-
spondent BEP had reasonable cause to believe that Foltz en-

gaged in union activity during working time based on the 
statements supplied to it by 
employees Hoover, Rotz, and 
Hahn.  Those statements clearly 
assert that Foltz was on work-
ing time when she approached the employees.  Also, these 
statements could reas
onably lead Respondent BEP to conclude 
that Foltz™ conduct did not fall within the policy allowing em-

ployees to talk while performing work, since the statements 
demonstrate that Foltz and the 
employees did not continue to 
perform work while they engaged in the activity.   
The General Counsel argues that I should draw an adverse 
inference against Respondent BEP for failing to call those em-
ployees as witnesses at the hearing, citing 
National Football 
League, 309 NLRB 78, 97Œ98 (1992), and 
Sahara Las Vegas 
Corp., 
297 NLRB 726, 730 (1990).  National Football stands 
for the well-settled rule that an adverse inference may be drawn 
where a party fails to call a witne
ss within its control.  Here, the 
witnesses were employees equally within the control of all 

parties and thus it would be improper to draw any adverse in-

ference.  In Sahara Las Vegas 
there is the following comment 
made by the administrative law judge, ﬁAlthough Harris is a 
current employee of Respondent, 
he was never called as a wit-
ness.ﬂ Id. at 730.  To the extent 
that that statement is meant to 
draw an adverse inference from the failure to call an employee 
as a witness, it is clearly inco
nsistent with established Board 
law and, thus, has no precedential value.   
Next, the General Counsel challenges the statement signed 
by employees Rotz and Hahn by pointing out that it appears not 

to be in their handwriting and it uses words such as ﬁIﬂ when it 
is signed by both of them.  Howe
ver, it is clear that the docu-
ments appear to be signed by 
those employees and, thus, Re-
spondent BEP was entitled to rely on the contents in determin-
ing whether to impose discipline.  Again, I conclude that Re-
spondent BEP had evidence sufficient to form a reasonable 
belief that Foltz had engaged in 
conduct that violated its lawful 
rules concerning solicitation and distribution. 
I now examine the evidence to determine whether the Gen-
eral Counsel has established that
 Foltz had not, in fact, engaged 
in the union activity during worktime.  Foltz testified that she 
assumed that Rotz and Hahn were taking a break.  This was 
despite the fact that they were not allowed to do so in that din-
ing room and despite the fact that this incident occurred around 

2:30 p.m. and the employees were scheduled to leave at 3 p.m.  
Foltz claimed that she was starting her break when she engaged 
the employees in the discussion about the Union and gave them 
union cards and other literature,
 explaining to the employees 
that it was a ﬁclosed shop.ﬂ  Even though the contract had ex-
pired, Foltz testified that she be
lieved that after the 90-day pro-
bationary period, ﬁthen you signed a cardﬂ  and employees had 
to join the union.  Foltz also explained that when she used the 
phrase ﬁclosed shopﬂ she meant that employees had ﬁto sign a 
card in order to work [here].ﬂ  Foltz testified that on a ﬁcouple 
of occasionsﬂ she had previously taken a break in the dining 
room when it was very hot in the kitchen because the air condi-
tioner was not working and it wa
s cooler in the dining room, 
and that she had seen other employees take breaks there also.  

Concerning the incident with employee Hoover, Foltz testified 
that this began when she encountered Hoover while they were 
clocking in together before starting work.  At that time she told 
the Hoover that she had union car
ds and would give them to 
Hoover later.  Later that day Fo
ltz passed Hoover in the hall-
way on station three near the elevator and Foltz handed the 
Hoover a union card.  Foltz explained that she normally works 
on the first floor but was on the third floor to clean up the sta-
tion 3 dining room.  Based on the demeanor of the witnesses 
and the totality of circumstance
s, I do not credit Foltz™ testi-
mony that she or the other employees were on breaktime when 

engaged in the union activity.   
It is important to note that the General Counsel is not alleg-
ing and has not established that 
the solicitation and distribution 
rules were disparately enforced against union activity.
46  In-
stead, the General Counsel argues
 that Foltz™ testimony should 
be credited to establish that
 the activity took place on nonwork 

time, a fact which I decline to 
find.  Accordingly, I conclude 
that the General Counsel has not
 established that Respondent 
BEP violated the Act by disciplining Foltz on June 21 and I 
shall dismiss that allegation of the complaint. 
After the June 21 incident, Foltz continued to file grievances.  
On July 11, she filed a grievance for employee Helen Mort over 
the alleged failure to give Mort additional hours of work that 
were instead given to a less se
nior employee.  The grievance 
was not resolved at the third step of the grievance procedure: 
however, Mort left the employ
ment of Respondent BEP and, thus, the grievance was never resolved on its merits.  On July 
16, Foltz prepared a grievance on behalf of herself and pre-
sented it to Lisa Pietropola, 
dietary manager.  The grievance 
alleged Foltz was being harasse
d because of her union activity 
in that a nonunion employee had s
upposedly told Foltz that the 
nonunion employee had been coerced into signing a statement 

that indicated that the employ
ee and Foltz had discussed union 
matters, apparently during worki
ng time.  In the grievance, 
Foltz asserted that there was no rule concerning what could or 
could not be talked about while working.  The record does not 
clearly indicate the status of that grievance.  On July 16, Foltz 
                                                          
 46 The General Counsel does point out that employee Hoover admit-
ted accepting a union card and other literature from Foltz, yet only 
Foltz was disciplined.  However, it is
 clear that Foltz initiated the inci-
dent and that this reasonably explains
 the failure to discipline Hoover.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 366also filed a grievance on behalf of employee Barbara Fah-
nestock.  The grievance assert
s that Fahnestock and two other 
employees failed to follow patient care procedure.  According 
to the grievance, Fahnestock, 
who had joined the strike in 
April, was allegedly disciplined while the other two employees, 
who had not joined the strike, we
re not disciplined.  At the 
hearing, Foltz admitted  that none of the employees were actu-
ally disciplined; that Fahnestock was actually moved from sta-
tion 3 to station 1 to be observe
d more closely and that Foltz 
was told that the other employees
 involved would also be moni-tored more closely.  The grievance on this matter had not yet 
been resolved by the time of the hearing.  The next day, Foltz, 
Fahnestock, and Carol Lyttle, dir
ector of nurses, discussed the grievance.  During this discussi
on Foltz perceived that the em-ployees had been threatened by Lyttle so Foltz filed another 
grievance on behalf of Fahnestock 
that alleged that Lyttle had 
threatened Fahnestock to withdraw the earlier grievance.
47  This 
grievance too had not yet been resolved.  On August 8, Foltz 
filed a ﬁclass actionﬂ grievance alleging that Spinazzola, admin-
istrator, had been soliciting employees to decertify the union.  
Like the preceding grievances, 
this one has not yet been re-
solved.  On October 17, Foltz filed a grievance on behalf of 

employee Sherry McKnight concerning the manner in which 
she was allegedly being called back from workers™ compensa-
tion leave.  On November 16, Te
na Kauffman filed a grievance on Foltz™ behalf alleging that Foltz was improperly disciplined 
on November 7, in that she had never been trained in the use of 
chemicals or pumps to be used in connection with the chemi-
cals.  Finally, on November 16,
 Kauffman filed another griev-
ance on Foltz™ behalf alleging th
at discipline that Foltz had 
received was a result of her union activity and because she had 
participated in an OSHA inspection.  These last two matters are 
dealt with in more detail below. 
On September 4, Foltz attended a safety in-service meeting 
of dietary employees; Pietr
opola was present.  During the 
course of the meeting Foltz raised safety matters such as a 
leaky dishwashing machine, loose tiles on the floors, and a 
loose handle on the coffeepot.  Foltz also discussed the inade-
quacy of the first aid safety kit w
ith Lyttle, director of nurses.  
Each of the concerns raised 
by Foltz were corrected, although 
the precise time the corrections were made is not clear from the 
record.  Foltz continued to disc
uss safety matters with other 
employees.  On September 24, Foltz filed a complaint with the 
U.S. Department of
 Labor, Occupational Health and Safety 
Administration.  In the portion of the complaint received by 

Respondent BEP a number of allege
d hazards were identified.  
These included a broken latch on a blender that caused an em-
ployee to sustain burns, an inadequate chain glove for use on 
the meat slicer, an inadequate first aid kit, a leak in the dish-
washing machine, and slippery 
floors.  The complaint also 
raised concerns of infection co
ntrol and patient handling; it 
complained of flooding in the laundry room, inadequate venti-
lation in the laundry department, broken springs on the mop 

buckets, and other matters.   
                                                          
                                                            
47 The General Counsel does not allege that this incident violated the 
Act. On November 7, there were rumors that OSHA would be 
conducting an inspection of the facility that day.  An OSHA 

inspector did arrive that day.  When Spinazolla asked the in-
spector whether he had a search warrant, he left the building.
48  Also, Pietropola admitted that on that day Foltz told her that 
she was the person who had calle
d OSHA.  Other events oc-
curred later that day which the 
parties argue show Respondent 
BEP™s state of mind concerning Foltz. 
Foltz was designated by the Union as one of its three repre-
sentatives to accompany the OSHA inspector on the inspection 
of the facility.  On November 7, before her scheduled work 
hours, Foltz went to the facility.
  She went into the kitchen 
where other employees were working preparing the lunch meal.  
As she walked through the kitchen she tapped employee Tom 
Atherton on the back and said, ﬁThey™re here, they™re here,ﬂ
49 referring to the OSHA inspector.  She used the telephone to call 
the Union and her mother, who 
also works at Caledonia Manor, concerning the OSHA inspection.  While she was in the kitchen 
area Foltz was not wearing the wh
ite slacks, blue smock top, 
and hair net that is the required uniform.  Foltz then went to the 

lobby area of the facility where she was joined by Kauffman, 
chief steward.  After waiting fo
r about 20 minutes they were 
told by Spinazzola that the OSHA inspector had left the facility 

and the inspection had been postponed.   
Respondent BEP maintains a lawful posted rule at the facil-
ity which prohibits employees
 from being on the premises 
unless they are scheduled to work and also maintains a rule 

which prohibits making personal telephone calls without per-
mission except in cases of emergency.  The practice concerning 
the use of the telephone for personal business is that employees 
ask a supervisor for permissi
on to use the telephone when a 
supervisor is present, and pe
rmission is routinely granted.
50 Rebuck, director of rehabilita
tion, observed Foltz™ conduct in 
the kitchen and reported it to Pi
etropola, Foltz™ immediate su-
pervisor; together they reported the matter to Spinazzola, who 
advised them not discipline Foltz
 but to speak directly with 
Foltz.  Rebuck then orally advised Foltz of the proper proce-
dures concerning use of the telephone for personal calls. 
Foltz returned home and then came back to the facility at the 
start of her working schedule.  
At that time Foltz had a conver-
sation with Pietropola concerning 
her duties for that day.  Foltz 
was assigned to clean an oven. 
 She asked if they had oven 
cleaner for that work; Pietropola 
said no, but that Foltz should use the ﬁMaster Degreaserﬂ to do that job.  Foltz proceeded to 
put on latex gloves and attempted to pour the ﬁMaster De-
greaserﬂ from the gallon bottle into the smaller spray container. 

In the process, Foltz splashed some of the chemical on her right 
arm.  After rinsing her arm in cold water, Foltz went to a 
nurse™s station and requested th
at an accident report be  
  48 This is based on the credib
le testimony of Spinazzola. 
49 This is based on the testimony of
 Holly Rebuck, director of reha-
bilitation, which was detailed, consis
tent, and inherently probable.  
Based on these factors as well as dem
eanor, I conclude that Rebuck is a 
credible witness. 50 This is based on a composite of the credible testimony of Pietro-
pola and Rebuck.  The testimony 
of employee Beth Carbaugh corrobo-
rates this testimony to a significant degree. 
 BEVERLY HEALTH & REHABILITATION SERVICES 367filled out.  Then the nurse and Foltz returned to the kitchen and 
attempted to go through the materi
al data safety sheets to ascer-
tain how the spill should be handled but they had difficulty 

determining what should be done.  The nurse decided that Foltz should go to the hospital for treatment.  At the hospital the doc-
tor told Foltz that she had properly rinsed her arm in cold water 
and that she was free to go back to work.  After returning to 
work Foltz was called into Pietropola™s office; also present was 
Rebuck.  Foltz was given a disc
iplinary notice for not following 
safety procedures.  The notice specified that Foltz had violated 
rule 2.751 and that this was her second written disciplinary no-
tice, albeit for violating different rules.
52  Foltz was required to 
watch safety videos before she again returned to work.   
Pietropola was in the area with Foltz when the accident oc-
curred.  She explained that Foltz
 could easily have avoided the 
accident had she used a dispenser that was available to her to 

pump the chemical into the container.  Pietropola personally 
trained Foltz in the use of the disp
enser.  This is the reason that 
Foltz was disciplined.
53 The OSHA inspection finally di
d occur on November 12 and 
13.  Foltz, along with three other employees, represented the 
Union at the initial conference with the inspector; Spinazzola 
and Lyttle were present on behalf
 of Respondent BEP.  In addi-tion, on November 12, Foltz accompanied the inspector during 
the inspection of the dietary department.  During that time Foltz 
pointed out to the inspector some of the alleged safety defects 
that already had been corrected.  Spinazzola, Lyttle, and Pietro-
pola were also present.  The next day the inspector returned to 
the facility and another meeting occurred.  During the meeting 
the inspector issued a citation to Respondent BEP and com-
mented on the palpable tension between the employees and the 
employer.  Spinazzola suggested that Foltz become a member 
of the health and safety committee, and Foltz agreed to do so.  
The citation cited five items.  
Item 1 concerned a coffee urn 
table that did not have the requisite exit access space between it 
and the wall; item 2 c
oncerned a power cord for the food slicer 
that had a cut covered with an 
unknown substance; item 3 indi-
cated that electrical boxes had been blocked with storage carts; 

item 4 revealed that a light bulb lacked a cover; and item 5 
concerned the lack of training that employees received when 
new or replaced chemicals were introduced into the workplace.  
No financial penalties were assessed. 
The next day, November 14, Spinazzola walked into the 
kitchen area where Foltz was work
ing.  Because Foltz had been 
invited to serve on the health and safety committee, Foltz told 
Spinazzola of a number of ideas she had concerning safety 
matters.  During the conversation Spinazzola told Foltz that 
Foltz should come into Spinazzola™s office.  Because of the 
grim look on Spinazzola™s face, 
Foltz asked if this concerned 
her job.  Spinazzola said that it did.  Foltz asked if it could wait 

until 3 p.m. so that a union representative might accompany 
them.  Spinazzola replied that the matter could not wait and she 
                                                          
                                                           
51 That rule provides, ﬁFailu
re to follow safety rules.ﬂ 
52 The General Counsel does not allege that this discipline violated 
the Act. 53 These facts are again based on the credible testimony of Pietro-
pola. 
should find another representative.  Foltz found a union steward 
and they went to Spinazzola™s office.  Spinazzola said that they 
had received a complaint that 
Foltz had harassed another em-
ployee.  She asked Foltz whether Foltz had ever said that Bev-
erly was being sued for Medi
care fraud and whether Foltz had 
ever told an employee that the employee had to sign a union 
card within 90 days or be fired.  Foltz admitted that she had 
done so.54  Foltz was given a disciplinary notice that indicated 
that Foltz had violated rules 1.6,
55 1.12,56 and 1.21
57 and that 
Foltz was being suspended pe
nding an investigation.   
Prior to imposing this suspension on Foltz, Pietropola re-ceived a telephone call at home from employee Melissa Harla-
cher.  Harlacher complained that Foltz had been harassing her.  
Pietropola told Harlacher to put her complaint in writing, which 
Harlacher did.  This document 
is dated November 11 and is signed by Harlacher.  It read
s, ﬁOn Sunday October 27th De-
nise Foltz approached me and asked me if anyone talked to me 
about the Union.  I told her I know nothing about the Union.  
She went on to tell me about the 
strike and why they did.  She 
said they went out for better staffing.  I said I thought they went 
out for more money.  Denise sa
id that Beverly Nursing homes 
are the highest pd. in nursing homes.  Then she said Beverly is 

being sued for welfare fraud.  Because they are getting paid for 
beds that are empty.  She said that right now they are fighting 
for one of the residents to get thier [sic] air conditioner & t.v. 
back.  And then I said I™m not going to beat around the bush 
about the union.  I told her I did not want to join.  For one of 
the reason [sic] is it will cause 
a confliction [sic] in my house-
hold with my husband.  He was against the union.  She said she 

could give me some phamphlets [sic] about the union for my 
husband to read.  I said Denise its not gonna work.  If you 

could guarantee me $1000.00 for 
my housepayment per month 
if anything would happen I will join.  She said she couldn™t do 
 54 This is based on the credib
le testimony of Spinazzola.  
55 The rules maintained by Respondent BEP at the Caledonia Manor 
facility were received into evidence without objection.  Rule 1.6 for 
that facility provides ﬁMaking fals
e defamatory, or malicious state-
ments about a resident, associate, supervisor or the company.ﬂ  As 
Respondent BEP points out in its brief on the allegations arising at the 
Caledonia Manor facility, this rule is substantially different from rule 
1.6 described earlier, which I have fo
und unlawful.  I conclude from the 
fact that the General Counsel failed to object to the introduction of this 
rule, failed to introduce any specific contrary evidence concerning the 

rule in effect at the Caledonia Manor facility, and failed to request a 

reopening of the case to clarify 
the matter after Respondent BEP™s 
assertion in its brief that the Caledo
nia Manor rule is different from the 
rules applied at other facilities, that the General Counsel does not con-
test that fact and does not contend in
 this proceeding th
at the rule is 
itself unlawful. In any event, I cred
it the testimony that rule 1.6 in 
effect at Caledonia Manor is describe
d in this paragraph.  I thus con-
clude that despite the earlier genera
l testimony that the disciplinary 
rules were implemented for all the facilities in the Pennsylvania area, 
based on the uncontested specific evidence concerning the Caledonia 
Manor facility, for a reason unexplained in the record, Respondent 
BEP™s facility at Caledonia Manor
 had its own rule 1.6.   
56 That rule provides ﬁVerbal or phy
sical threats against the facility, 
residents, visitors or other associates.ﬂ 
57 That rule provides ﬁInsubordina
tion.ﬂ  Spinazzolla explained that 
this referred to her earlier instructions
 to Foltz that Foltz was to confine 
her union activity to nonworking time. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 368that.  Then she said that if Maria [Spinazzola] or anyone came 
to me to sign any papers about keeping the union out she told 
me not to sign them that they were all a bunch of lies, then I 
said I™m not joining Denise it will cause a fight at my house.  
She told me that after my 90 days I 
had to join or I would be 
fired from my job this all happened while we were on the clock 
not on brake [sic].ﬂ
58  At the hearing, Foltz admitted that she had a conversation 
with Harlacher while both were on working time.  Foltz testi-
fied that she asked Harlacher if Harlacher had any questions 
about the union and she told Harlacher that Harlacher could not 
join the union until after her 90-day probationary period; Foltz 
initially denied making any refere
nce to a closed shop.  Later, when confronted with the affidavit she had given during the 

investigation of the charge, Foltz admitted that she may have 
used the phrase ﬁclosed shopﬂ in the discussion with Harlacher.  
Later, Foltz admitted that Harlacher said that she did not want 
to join the union; that it would cause a conflict in the household 
since her husband was antiunion.  Foltz denied telling Harla-
cher that she would be fired if she did not join the Union.  Foltz 

testified that during this conversation she asked Harlacher if 
Harlacher had heard from Harlache
r™s sister-in-law that Cale-
donia Manor was being paid by Medicare for the beds in the 
Medicare wing whether or not the beds were occupied.  How-
ever, in her affidavit there is no 
reference to Harlacher™s sister-
in-law; instead it indicates that Foltz directly stated the allega-
tion concerning Medicare.  Still later Foltz testified that she 
asked Harlacher whether her sist
er-in-law had said anything 
ﬁabout them being paid for Station 2, whether the beds were 
empty or fullﬂ and Harlacher re
plied that she had not heard 
anything.  This shifting testim
ony supports my conclusion not 
to fully credit Foltz™ testimony. 
Pietropola testified that she 
recommended that Foltz be dis-
charged because she was harassing other employees and keep-
ing them from doing their work and that Foltz was doing this 
on company time which kept Foltz from doing her work also.   
On November 20, Foltz was calle
d into Spinazzola™s office.  
Accompanied by a union representative, Foltz went to the facil-
ity.  Spinazzola advised Foltz that the allegations against her 
were substantiated and that Foltz was fired.  Foltz replied 
ﬁGood, because I have another job anyway.ﬂ 
At some point later during the processing of the grievance 
that Foltz had filed over her disc
harge, Foltz asserted that the 
source of the information concerning Medicare fraud came 

from another employee who told
 yet another employee who 
told Foltz.  Spinazzola was unable to explain why Respondent 
BEP did not take action against these other employees.
59 As indicated, the General Counsel contends that Foltz™ sus-
pension of November 14 and her discharge on November 20 
                                                          
 58 Like the other reports, these doc
ument was not received for the 
truth of the matters asserted therein.
  Employee Lisa Bittinger testified 
that she overheard a conversation between Foltz and Harlacher some-
time in the summer or fall of 1996. 
 However, this testimony is lacking 
in details and certainty.  After also considering demeanor, I conclude 
that Bettinger™s testimony is of little
 use in determining what actually 
was said on critical day in question. 
59 The foregoing facts are derived from the credible testimony of 
Pietropola and Spinazolla. 
violated the Act.  I again apply the analysis set forth in 
Wright Line, 
supra.  It is clear that Foltz continued to engage in pro-
tected activity after she was disc
iplined on June 21.  Thus, she 
filed a number of grievances, enga
ged in safety related discus-
sions with other employees, made
 safety-related complaints on 
behalf of employees to Respondent BEP, filed a complaint with 
OSHA concerning the employees™ safety concerns, and acted as 
a representative for the Union during the OSHA inspection.  It 
is obvious that Respondent was 
aware of these activities, in-
cluding the fact that Foltz played at least some role in the filing 
of the OSHA complaint.  This is so because the portion of the 
OSHA complaint which Respo
ndent BEP was provided con-
tained several matters that were identical to the complaints that 
Foltz had previously made to Re
spondent BEP.  In fact, Pietro-
pola admitted that she was told by Foltz that Foltz had called 

OSHA.  Timing also supports the General Counsel™s case in 
that Foltz™ suspension and termination occurred shortly after 
the OSHA inspection.  However, on an examination of the 
entire record, I conclude that th
e General Counsel has failed to 
carry his burden of showing that th
ese activities played a part in 
the Foltz™ suspension and discharge.   
First, I again note the absence of animus.  In an apparent ef-
fort of establishing this important element of the case, the Gen-
eral Counsel points to a number of
 items.  First, he points to a 
conversation during a grievanc
e meeting between employee 
Fahnestock and Lyttle, director of nurses, at which Foltz was 
present.  During that conversatio
n Lyttle said that if Fahnestock 
wanted to continue the grievance, then Lyttle would write up 

Fahnestock for past violations
.  Fahnestock did not drop the 
grievance; however, she did not receive any discipline for past 
misconduct.  The General Counse
l does not allege that this 
conduct violated the Act.  In asse
ssing the weight I give to this 
incident, I note that the Lyttle™s statements were directed to 

Fahnestock and not Foltz.  I further note that Lyttle played no 
role in the decision to discipline Foltz.  I conclude that this 
incident is insufficient to es
tablish that Respondent BEP har-
bored animus towards Foltz because of her protected union 
activity.  Next, the General Counsel argues that the fact that 
Respondent BEP disciplined Foltz as a result of the work acci-
dent on November 7 shows its animus.  However, in light of 
my credibility resolution of the facts surrounding that incident, 
I conclude that the discipline was appropriate.  The General 
Counsel next turns to the telephone incident on November 7 
and argues that it shows that Re
spondent BEP harbored animus.  
To the contrary, based on the facts as I have found them, Re-
spondent BEP acted in a restrained, appropriate manner in 
merely reminding Foltz of the rules concerning the use of tele-
phones for personal calls.  These 
matters, even taken together, 
fail to adequately establish the element of animus.  I conclude 
that the General Counsel has failed to meet his initial burden of 
showing that the discipline and discharge of Foltz was related 
to her protected union activities 
described above.  I conclude 
that Foltz was disciplined and then discharge for the reasons 
given by Respondent BEP.  Even assuming that the General 
Counsel has met his initial burden on this matter, I conclude for 
reasons stated below that Respo
ndent BEP has established that it would have meted out the same discipline even if Foltz had 

not engaged in protected union activity.   
 BEVERLY HEALTH & REHABILITATION SERVICES 369The evidence shows that Respondent BEP reasonably be-
lieved that despite the fact that Foltz was warned on June 21 
and 24 that she was to confine her union activity to nonwork 
time, she defied these instructions and continued to engage in 
union activity during working time. 
 This reasonable belief is 
based on the statement given by Harlacher.  The General Coun-

sel seeks to undermine the value of the Harlacher statement by 
pointing to a conversation that 
Spinazolla had with employee 
Reid where Spinazolla asked Reid whether she had been har-

assed by Foltz and whether this occurred while they should 
have been working.  The General Counsel reads from this that Spinazolla was on a ﬁfishing expeditionﬂ to unearth conduct by 

Foltz.  I disagree. I have already concluded that on June 21 
Foltz had been lawfully disciplined for breach of the rules con-
cerning solicitation and distribution and had been warned not to do so, again.  Thus, this conversation seems less of a fishing 
expedition and more of an effort
 by Spinazolla to enforce Re-
spondent BEP™s rules.  I further note that the substance of the 
conversation between Spinazzolla and Reid is not alleged to be 
violative of the Act.   
The General Counsel also argues that Spinazolla admitted 
that after Foltz was discharged, Spinazolla learned that Foltz 
claimed that the source of the Medicare fraud assertion was two 
other employees and that Spinazolla admitted that she did not 
discipline those employees and c
ould not explain her failure to 
do so.  However, despite the inadequacy of Spinazzolla™s ex-

planation, it is apparent that Foltz™ assertion, coming as late in 
the process as it did, appears to be an afterthought.  I again note 
that the General Counsel has not established any disparate en-
forcement of Respondent BEP™s rules concerning solicitation 
and distribution of literature.  Finally, I note that the General 
Counsel does not argue that the c
ontent of the conversation that 
Foltz had with Harlacher remained protected despite the fact 
that it was done during working time in breach of a lawful rule 
proscribing such conduct. 
I conclude that Foltz was again suspended and then dis-
charged because Respondent BEP reasonably believed that she 

continued to engage in union activity during worktime.  Ac-
cordingly, I shall dismiss those allegations in the complaint. 
H.  The Affirmative Defenses 
Respondents assert a number of affirmative defenses.  They 
contend that these proceedings are barred under 
Jefferson Chemical Co., 
200 NLRB 992 (1972).  Specifically, Respon-
dents point out that the allegations in the complaint in this case 
covered matters that occurred before the complaint issued in 
Case 6ŒCAŒ27873, a case that was 
tried before an administra-tive law judge on various dates, September 12, 1996, through 
March 11, 1997. Respondents ar
gue that since the General 
Counsel failed to consolidate this case with the prior case he is 
now precluded from litigating this case separately.  In 
Jefferson 
Chemical, the Board dismissed a complaint alleging that an 
employer violated Section 8(a)
(5) by engaging in bad-faith 
bargaining when earlier the General Counsel had litigated a 

case against that employer invo
lving allegations of unilateral 
changes in violation of Section 8(a)(5).  The allegations on both 
cases occurred in the same tim
espan.  The General Counsel 
argues that 
Jefferson Chemical does not apply to the situation 
in this case, citing 
Maremont Corp., 
249 NLRB 216, 217 
(1980), and Harrison Steel Castings Co., 255 NLRB 1426 (1981).  I agree with the position 
taken by the General Counsel.  
Respondents do not argue that the allegations in this case are 
closely intertwined with the allega
tions in the prior case.  They 
do not point out how they have b
een prejudiced by the separate 
litigation of these cases.  To the contrary, it appears that this 
case raised wholly separate litiga
ble issues quite apart from any 
other pending case.  ﬁTo accept Respondent™s argument . . . 
would not only severely restrict
 the General Counsel™s discre-
tion, but also allow a respondent 
to delay indefinitely the ulti-
mate litigation of any charges by simply engaging in further 
unlawful conduct.ﬂ  Harrison Steel, supra at 1427.  I conclude 
that 
Jefferson Chemical 
is not meant to apply to a situation such 

as this where a respondent is 
involving litigation spanning sev-
eral years and the General Counsel pursues the litigation in 
reasonable, self-contained segments
.  Accordingly, this defense 
lacks merit. 
Respondents assert that I improperly ruled on various sub-
poena matters.  Prior to the hear
ing, Respondents filed petitions 
to revoke subpoenas issued at the request of the General Coun-
sel.  I denied those petitions 
on the basis that the documents 
sought by the General Counsel we
re relevant to the issues raised by the pleadings.  Res
pondents do not specifically indi-
cate why that ruling was in error or how they were prejudiced 
by it.  The General Counsel also filed a petition to revoke sub-
poenas issued at the request of Respondents.  Those subpoenas were directed to the Regional Director and concerned docu-
ments in the regional case files 
and other agency documents.  
Inasmuch as permission had not been granted by the General 
Counsel for the disclosure of those documents, I granted the 
petition to revoke citing Section 102.118 of the Board™s Rules 
and Regulations, Series
 8, as amended.  G.W. Galloway Co., 
281 NLRB 262 fn. 1 (1986), vacated on other grounds 856 F.2d 

275 (D.C. Cir. 1988).  Finally, 
the Union filed a petition to 
revoke subpoenas served upon it at 
the request of Respondents.  
I granted the Union™s petition because I determined that the 
documents sought were either not 
relevant to any issue raised 
by the pleadings in this case or the effort to obtain them was an 

improper attempt to circumvent 
Section 102.118 of the Board™s 
Rules.  H. B. Zachary Co., 310 NLRB 1037 (1993).  I reaffirm 
my rulings on these matters. 
Having argued above that the 
General Counsel improperly failed to consolidate this cas
e with a prior case, Respondents 
next argue that the consolidation of the charges in this case 

breached the so-called ﬁStandstill Agreementﬂ signed by Re-
spondents and the General Counsel.  This refers to a written 
agreement signed by the General Counsel and Beverly Health 
and Rehabilitation Se
rvices, Inc. on March 22, 1995.  That 
document sets forth an agreem
ent concerning how the parties 
should proceed in light of the numerous cases that were pend-
ing on allegations that unfair labor practices had been commit-
ted.  Among other things, a matter
 specifically addressed in the 
agreement was the continuing litigation of whether the various 

facilities constituted a single employer. The parties agreed to 
adhere to their positions on that issue, but they also agreed that 
for the duration of the agreem
ent the General Counsel would 
not continue to allege the single employer argument in certain 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 370identified new cases nor request extraordinary remedies in 
those cases.  Regarding consolidation, the agreement provides: 
ﬁNotwithstanding the foregoing, 
cases may be consolidated, in 
accordance with the Board™s normal procedures concerning 
consolidation of cases, where consolidation is deemed appro-
priate unrelated to the single employer issues litigated or the 
remedies being sought in [two prior proceedings], such as for 
reasons of efficiency  or conveni
ence of counsel or witnesses.ﬂ  
The agreement further provides: 
ﬁNothing herein shall preclude the General Counsel from consolidating cases in the future if 
the General Counsel determines th
at such action is appropriate; 
nor shall anything herein preclude Beverly from arguing that 

any past or future consolidatio
n of cases against Beverly is 
contrary to the Board™s Rules a
nd Regulations, a denial of due 
process, or otherwise unlawful or improper.ﬂ  This language 
makes clear that the General Co
unsel may continue to consoli-
date cases in accordance with 
normal Board policy so long as 
he does not base the consolidat
ion on the single employer or 
extraordinary remedy issues.  Respondents also assert that the 
consolidation of the charges in this case violate the Agency™s 
Casehandling Manual and also viol
ate due process of law, yet 
they do not support those assertions with a specific rationale.  I 

conclude that the ﬁStandstill Agreementﬂ did not preclude the 
consolidation of the charges in this case and, in light of the 
obvious commonality of facts and i
ssues present in this case, that the consolidation was consistent with the Board™s rules. 
Respondents also assert that th
e allegations of the complaint 
pertaining to the Grandview facili
ty are subject to the grievance 
procedure of the applicable collective-bargaining agreement.  I 
have concluded above, however, th
at the contract covering that 
facility had been terminated and, therefore, was not effect at the 
time the alleged unfair labor practices occurred and thereafter.  
Under these circumstances deferral to the grievance-arbitration 
procedure is not appropriate.   
In their answer Respondents assert a number of additional 
defenses.  These include that the complaint is not supported by 

timely filed charges; that the allegations in the complaint are 
barred by Section 10(b) and/or laches; that the charges were not 
validly filed or served, and that the complaint was not validly 
filed or served.  However, nowhere, neither in their answer, nor 
at the hearing, nor in their briefs, do Respondents expand upon 
these mere assertions.  I note that Respondents filed answers to the several complaints that issued in this case; they appeared at 
the hearing and had a full opportunity to participate in it, and 
they filed posthearing briefs.  I 
conclude that Respondents have 
failed to meet their burden 
of proving these defenses.  
Sage 
Development Co., 
301 NLRB 1173, 1189 fn. 37 (1991).  More-
over, under these circumstances 
the alleged defenses are so 
vague that the General Counsel has not had a reasonable oppor-
tunity to present evidence to address them.  I further conclude 
that by failing to press these defenses beyond mere assertions, 
Respondents have abandoned and, 
therefore, waived them.  
Fredericksburg Glass & Mirror, 
323 NLRB 165 fn. 4 (1997). 
CONCLUSIONS OF LAW 
1.  Respondent BEP is an em
ployer engaged in commerce 
within the meaning of Section 2(2)
, (6), and (7) of the Act, and 
operates health care facilities within the meaning of Section 
2(14) of the Act. 
2.  Respondent BHR is an employer engaged in commerce 
within the meaning of Section 2(2)
, (6), and (7) of the Act, and 
operates health care facilities within the meaning of Section 

2(14) of the Act. 
3.  Local 585, Local 668, and District 1199P are each labor 
organizations within the meaning of Section 2(5) of the Act. 
4.  The following employees Respondent BEP constitute a 
unit appropriate for the purpose of
 collective bargaining within 
the meaning of Section 9(b) of the Act: 
 All full-time and regular part-time service and maintenance 

associates including nursing assistants, housekeepers, dietary 
aides, cooks, laundry aides, unit clerk, floor maintenance, and 
activity aides employed by the Employer at its 1293 Grand-
view Road, Oil City, Pennsylvania facility;  excluding all 
other associates including professional associates, office cleri-
cal, management associates, central supply clerk, casual and 
temporary associates, guards, and supervisors as defined in 
the National Labor Relations Act. 
 5.  The following employees Respondent BHR constitute a 
unit appropriate for the purpose of
 collective bargaining within 
the meaning of Section 9(b) of the Act: 
 All full-time and regular part-time service and maintenance 
associates including nursing a
ssistants, housekeepers, floor 
care workers, dietary aides, cooks, laundry aides, physical 

therapy aides, activity aides and unit secretaries employed by 
the Employer at its 425 North Duke St., Lancaster, Pennsyl-
vania facility; excluding all othe
r associates including profes-
sional associates, office clerical associates, management asso-

ciates, central supply clerk, guards, and supervisors as defined 
in the National Labor Relations Act. 
 6.  The following employees Respondent BEP constitute a 
unit appropriate for the purpose of
 collective bargaining within 
the meaning of Section 9(b) of the Act: 
 All full-time and regular part-time licensed practical nurses 
employed by the Employer at its Oil City, Pennsylvania facil-
ity; excluding the medical records coordinator, registered 
nurses, service and maintenance employees, office clerical 
employees, management employees, casual and temporary 
employees and guards, professional employees, and supervi-
sors as defined in the Act. 
 7.  By unilaterally implementing revised disciplinary rules 
for unit employees at the Gran
dview and Duke facilities, Re-
spondents violated Section 8(a)(5) and (1) of the Act.   
8.  By promulgating and main
taining disciplinary rules 1.4 
and 1.6 which are overly broad a
nd tend to interfere with, re-
strain, and coerce employees in the exercise of their Section 7 

rights, Respondents violated Se
ction 8(a)(1) of the Act. 
9.  By unilaterally revising and reducing the hours of work of 
the service and maintenance unit
 employees at the Grandview 
facility, Respondent BEP violated
 Section 8(a)(5) and (1) of the 
Act. 
 BEVERLY HEALTH & REHABILITATION SERVICES 37110.  By unilaterally revising th
e job descriptions and job du-
ties for the LPN unit employees at the Grandview facility, Re-
spondent BEP violated Section 
8(a)(5) and (1) of the Act. 
11.  By suspending employee Oneita Say because she en-
gaged in protected union activi
ties, Respondent 
BEP violated Section 8(a)(1) of the Act. 
12.  The aforesaid unfair labor practices affect commerce 
within the meaning of Section 2(6) and (7) of the Act. 
13.  Respondents did not violate the Act in any other manner 
alleged in the complaint. 
REMEDY Having found that the Respondents have engaged in certain 
unfair labor practices, I find that 
they must be ordered to cease 
and desist and to take certain affirmative action designed to 
effectuate the policies of the Act. 
I have found that Respondents unlawfully impl
emented re-vised disciplinary rules for uni
t employees at the Grandview 
and Duke facilities.  I shall or
der Respondents to rescind those 
rules.  In addition, I shall 
order Respondents to rescind any 
discipline issued to employees pursuant to unlawfully imple-
mented rules and make whole em
ployees for any loss of pay or 
benefits they may have suffered as
 a result of such discipline.  
Tocco, Inc., 
323 NLRB 480 (1997).  However, Respondents 
shall be permitted to show at the compliance stage of these 
proceedings that they would have disciplined such employees 
under the disciplinary rules that 
existed prior to the implemen-
tation of the unlawful rules.  
Great Western Produce, 
299 
NLRB 1004 (1990). 
I have found that Respondents 
unlawfully promulgated and 
maintained rule 1.4 at each of the 20 facilities listed in the com-
plaint and rule 1.6 at each of those facilities except the 
Caledonia Manor facility.  I sha
ll order Respondents to rescind 
those rules at those facilities.  
In addition, I shall order Respon-
dents to rescind any discipline issued to employees pursuant to 
those rules and make whole employees for any loss of pay or 
benefits they may have suffered as
 a result of such discipline.  
Tocco, 
supra.  However, Respondents will be permitted to show 

at the compliance stage of these proceedings that they would 
have lawfully disciplined such employees even in the absence 
the unlawfully promulgated rules.  
Great Western Produce, 
supra.  I have found that Respondent BEP unlawfully revised and reduced the hours of work for certain service and maintenance 

employees at the Grandview facility.  I shall order Respondent 
BEP to rescind the reduction in 
hours, restore the hours of work 
to what they were prior to the unlawful reduction, and make 
employees whole for the loss of 
pay and benefits they suffered 
as a result of the reduction of hours. 
I have found that Respondent BEP unlawfully issued new 
job descriptions for, and changed 
the job duties of, the LPNs at 
the Grandview facility.  I sha
ll order Respondent BEP to re-
scind the new job descriptions and job duties. 
I have found that Respondent unlawfully suspended em-
ployee Oneita Say.  I shall or
der Respondent BEP to make Say 
whole for the loss of pay and benefits she suffered as a result of 
the unlawful suspension.   
It is possible that pursuant to the unfair labor practices I have set forth above, employees may 
have been unlawfully dis-
charged or laid off.  In that event Respondents must offer them 

reinstatement and make them whole for any loss of earnings 
and other benefits, computed on a quarterly basis from date of 
discharge to date of proper offe
r of reinstatement, less any net 
interim earnings, as prescribed in 
F. W. Woolworth Co., 90 NLRB 289 (1950), plus interest as computed in 
New Horizons 
for the Retarded
, 283 NLRB 1173 (1987). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
60 ORDER A. Respondent Beverly Enterpri
ses-Pennsylvania, Inc., Oil 
City, Pennsylvania,its officers, agents, successors, and assigns, 

shall 1.  Cease and desist from 
(a) Issuing to employees repr
esented by Local 585 revised 
disciplinary rules without first giving Local 585 an opportunity 

to bargain concerning the rules. 
(b) Promulgating and maintaining disciplinary rules 1.4 and 
1.6. (c) Revising and reducing the working hours of employees 
represented by Local 585 without
 first giving Local 585 an 
opportunity to bargain concerning the reduction of hours. 
(d) Issuing revised job descriptions for, and changing the job 
duties of, LPNs represented by
 Local 585 without first giving 
Local 585 an opportunity to bargain concerning the job descrip-
tion and job duties. 
 (e) Suspending or otherwis
e discriminating against em-ployee Oneita Say or any other employee because they engage 
in protected union activity. 
 (f) In any like or related ma
nner interfering with, restrain-
ing, or coercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act.  
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Rescind the unlawfully implemented revised disciplinary 
rules, rules 1.4 and 1.6, the 
unlawful reduction in working 
hours, and the unlawfully issued 
revised job descriptions and job duties.  (b) Restore the working hours for employees to what they 
were prior to the unlawful reduction. 
(c) In the manner described in the remedy section of this de-
cision, within 14 days from the date of this Order, offer em-
ployees entitled to reinstatement full reinstatement to their for-
mer jobs or, if those jobs no longer exist, to substantially 
equivalent positions, without prejudice to their seniority or any 
other rights or privileges previously enjoyed. 
(d) Make employees whole for 
any loss of earnings and other 
benefits suffered as a result of the discrimination against them, 
in the manner set forth in the remedy section of the decision. 
                                                          
 60 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 372(e) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful discharge or discipline, 
and within 3 days thereafter 
notify the employees in writing 
that this has been done and that the discharge or discipline will 
not be used against 
them in any way. 
(f) Preserve and, within 14 days
 of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (g) Within 14 days after service by the Region, post at its 
Grandview facility in Oil City
, Pennsylvania, copies of the 
attached notice marked ﬁAppendix Aﬂ and at the facilities  
listed below
61 copies of the attached notice marked ﬁAppendix 
B.ﬂ62 Copies of the notice, on forms provided by the Regional 
Director for Region 6, after being signed by the Respondent™s 
authorized representative, sha
ll be posted by the Respondent 
immediately upon receipt and maintained for 60 consecutive 
days in conspicuous places including all places where notices to 
employees are customarily posted. Reasonable steps shall be 
taken by the Respondent to ensure
 that the notices are not al-
tered, defaced, or covered by 
any other material. In the event 
that, during the pendency of these proceedings, the Respondent 
has gone out of business or closed the facility involved in these 
proceedings, the Respondent shall duplicate and mail, at its 
own expense, a copy of the notice to all current employees and 
former employees employed by the Respondent at any time 
since May 5, 1995. 
(h) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
B.  Respondent Beverly Health and Rehabilitation Services, 
Inc., its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Issuing to employees repr
esented by Local 668 revised 
disciplinary rules without first giving Local 668 an opportunity 
to bargain concerning the rules. 
(b) Promulgating and maintaining disciplinary rules 1.4 and 
1.6.                                                           
                                                           
61 1. Beverly Manor of Monroeville
, Monroeville, Pennsylvania; 2.  
Beverly Manor of Reading, Mt. Pe
nn, Pennsylvania; 3.  Caledonia 
Manor, Fayetteville, Pennsylvania:  Th
e notice at this facility shall not 
contain the language referring to rule
s 1.6. and .4.  Camp Hill Care 
Center, Camp Hill, Pennsylvania; 5.
  Carpenter Care Center, Tunkhan-
nock, Pennsylvania; 6.  Clarion Care 
Center, Clarion, Pennsylvania;  7.  
Fayette Health Care Center, Uniont
own, Pennsylvania; 8.  Franklin 
Care Center, Wayneburg, Pennsylva
nia; 9. HAIDA Manor, Hastings, 
Pennsylvania; 10. Meadville Care Center, Meadville, Pennsylvania; 11. 
Meyersdale Manor, Meyersdale, 
Pennsylvania; 12. Richland Manor, 
Johnstown, Pennsylvania; and 13. York Terrace Nursing Center, Potts-

ville, Pennsylvania. 
62 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
(c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Rescind the unlawfully implemented revised disciplinary 
rules, and rules 1.4 and 1.6. 
(b) In the manner described in the remedy section of this de-
cision, within 14 days from the date of this Order, offer em-
ployees entitled to reinstatement full reinstatement to their for-
mer jobs or, if those jobs no longer exist, to substantially 
equivalent positions, without prejudice to their seniority or any 
other rights or privileges previously enjoyed. 
(c) Make employees whole for 
any loss of earnings and other 
benefits suffered as a result of the discrimination against them, 
in the manner set forth in the remedy section of the decision. 
(d) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful discharge or discipline, 
and within 3 days thereafter 
notify the employees in writing 
that this has been done and that the discharge or discipline will 
not be used against 
them in any way. 
(e) Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (f) Within 14 days after servic
e by the Region, post at its 
Duke facility in Lancaster, Pennsylvania, copies of the attached 
notice marked ﬁAppendix Cﬂ and at the facilities  listed below
63 copies of the attached notice marked ﬁAppendix D.ﬂ
64 Copies of the notice, on forms provided by the Regional Director for 
Region 6, after being signed by the Respondent™s authorized 
representative, shall be posted 
by the Respondent immediately 
upon receipt and maintained for 60 consecutive days in con-
spicuous places including all places
 where notices to employees 
are customarily posted. Reasonable steps shall be taken by the 
Respondent to ensure that the no
tices are not altered, defaced, 
or covered by any other material. In the event that, during the 
pendency of these proceedings, 
the Respondent has gone out of 
business or closed the facility
 involved in these proceedings, 
the Respondent shall duplicate and 
mail, at its own expense, a 
copy of the notice to all current employees and former employ-
ees employed by the Respondent
 at any time since June 1, 
1995. (g) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED that 
the complaint is dismissed 
insofar as it alleges 
violations of the Act not specifically found. 
 63 1. Blue Ridge Haven Convalescent Center-West, Camp Hill, 
Pennsylvania; 2. Mt. Lebanon Manor Convalescent Center, Pittsburgh, 
Pennsylvania; 3. Murray Manor Convalescent Center, Murraysville, 
Pennsylvania; 4. Stroud Manor, St
roudsburg, Pennsylvania; and 5. 
William Penn Nursing Center, 
Lewistown, Pennsylvania. 
64 See fn. 62, supra. 
 BEVERLY HEALTH & REHABILITATION SERVICES 373APPENDIX A 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT issue to employees represented by Service 
Employees International Union, Local 585, AFLŒCIO, revised 

disciplinary rules without first giving Local 585 an opportunity 
to bargain concerning the rules. 
WE WILL NOT promulgate or main
tain rule 1.4 or rule 1.6. 
WE WILL NOT reduce the working hours of employees rep-
resented by Local 585 without first giving Local 585 an oppor-
tunity to bargain concerning the reduction of hours. 
WE WILL NOT issue revised job de
scriptions for, or change 
the job duties of, licensed practi
cal nurses represented by Local 
585 without first giving Local 585 an opportunity to bargain 
concerning the job description and job duties. 
WE WILL NOT suspend or otherwise discriminate against 
Oneita Say or any other employ
ee because they engage in pro-
tected union activity. 
WE WILL NOT in any like or related manner restrain or co-
erce you in the exercise of th
e rights guaranteed you by Section 
7 of the Act. 
WE WILL rescind the unlawfully implemented revised dis-
ciplinary rules. 
WE WILL rescind rule 1.4 and rule 1.6. 
WE WILL rescind the unlawful reduction in working hours 
and WE WILL restore the working hours for employees to 
what they were prior to the unlawful reduction. 
WE WILL rescind the unlawfully 
issued revised job descrip-
tions and job duties. 
WE WILL, in the manner describe
d in the remedy section of 
this decision, within 14 days from 
the date of this Order, offer 
employees entitled to reinstatement full reinstatement to their 
former jobs or, if those jobs 
no longer exist, to
 substantially equivalent positions, without prejudice to their seniority or any 
other rights or privileges previously enjoyed. 
WE WILL make employees whole for any loss of earnings 
and other benefits suffered as a 
result of the discrimination 
against them, in the manner set forth in the remedy section of 

the decision. 
WE WILL, within 14 days from the date of this Order, re-
move from its files any reference to the unlawful discharge or 
discipline, and within 3 days thereafter notify the employees in 
writing that this has been done and that the discharge or disci-
pline will not be used ag
ainst them in any way.  
BEVERLY ENTERPRISESŒPENNSYLVANIA, INC. 
APPENDIX B 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 

National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT promulgate or main
tain rule 1.4 or rule 1.6. 
WE WILL NOT in any like or related manner restrain or co-
erce you in the exercise of th
e rights guaranteed you by Section 
7 of the Act. 
WE WILL rescind rule 1.4 and rule 1.6. 
WE WILL, in the manner describe
d in the remedy section of 
this decision, within 14 days from 
the date of this Order, offer 
employees entitled to reinstatement full reinstatement to their 
former jobs or, if those jobs 
no longer exist, to
 substantially equivalent positions, without prejudice to their seniority or any 
other rights or privileges previously enjoyed. 
WE WILL make employees whole for any loss of earnings 
and other benefits suffered as a 
result of the discrimination 
against them, in the manner set forth in the remedy section of 

the decision. 
WE WILL, within 14 days from the date of this Order, re-
move from its files any reference to the unlawful discharge or 
discipline, and within 3 days thereafter notify the employees in 
writing that this has been done and that the discharge or disci-
pline will not be used ag
ainst them in any way.  
BEVERLY ENTERPRISESŒPENNSYLVANIA, INC. 
APPENDIX C 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 374To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT issue to employees represented by Service 
Employees International Union, Local 668, AFLŒCIO, CLC, 
revised disciplinary rules without first giving Local 668 an 
opportunity to bargain concerning the rules. 
WE WILL NOT promulgate or main
tain rule 1.4 or rule 1.6. 
WE WILL NOT in any like or related manner restrain or co-
erce you in the exercise of th
e rights guaranteed you by Section 
7 of the Act. 
WE WILL rescind the unlawfully implemented revised dis-
ciplinary rules. 
WE WILL rescind rule 1.4 and rule 1.6. 
WE WILL, in the manner describe
d in the remedy section of 
this decision, within 14 days from 
the date of this Order, offer 
employees entitled to reinstatement full reinstatement to their 

former jobs or, if those jobs 
no longer exist, to
 substantially equivalent positions, without prejudice to their seniority or any 
other rights or privileges previously enjoyed. 
WE WILL make employees whole for any loss of earnings 
and other benefits suffered as a 
result of the discrimination 
against them, in the manner set forth in the remedy section of 

the decision. 
WE WILL, within 14 days from the date of this Order, re-
move from its files any reference to the unlawful discharge or 
discipline, and within 3 days thereafter notify the employees in 
writing that this has been done and that the discharge or disci-
pline will not be used ag
ainst them in any way.  
BEVERLY HEALTH AND REHABILITATION SERVICES, 
INC. APPENDIX D 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 

National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT promulgate or main
tain rule 1.4 or rule 1.6. 
WE WILL NOT in any like or related manner restrain or co-
erce you in the exercise of th
e rights guaranteed you by Section 
7 of the Act. 
WE WILL rescind rule 1.4 and rule 1.6. 
WE WILL, in the manner describe
d in the remedy section of 
this decision, within 14 days from 
the date of this Order, offer 
employees entitled to reinstatement full reinstatement to their 
former jobs or, if those jobs 
no longer exist, to
 substantially equivalent positions, without prejudice to their seniority or any 
other rights or privileges previously enjoyed. 
WE WILL make employees whole for any loss of earnings 
and other benefits suffered as a 
result of the discrimination 
against them, in the manner set forth in the remedy section of 

the decision. 
WE WILL, within 14 days from the date of this Order, re-
move from its files any reference to the unlawful discharge or 
discipline, and within 3 days thereafter notify the employees in 
writing that this has been done and that the discharge or disci-
pline will not be used ag
ainst them in any way.  
BEVERLY HEALTH AND REHABILITATION SERVICES, 
INC.  